Confidential Materials omitted and filed separately with the

Securties and Exchange Commission. Double asterisks denote omissions

Exhibit 10.1

Execution Copy

CONFIDENTIAL

COLLABORATION, OPTION AND LICENSE AGREEMENT

BETWEEN

OCULAR THERAPEUTIX, INC.

AND

REGENERON PHARMACEUTICALS, INC.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1

  

Definitions

     1   

ARTICLE 2

  

Research and Development

     14   

2.1

  

Performance

     14   

2.2

  

Costs

     14   

2.3

  

Collaboration Plan

     14   

2.4

  

Alternative Licensed Products

     14   

2.5

  

Use of Materials; Technology and Information

     15   

2.6

  

Results and Reporting

     15   

2.7

  

Records; Inspection

     15   

ARTICLE 3

  

Governance

     16   

3.1

  

Joint Research Committee

     16   

3.2

  

Responsibilities

     16   

3.3

  

Membership

     16   

3.4

  

Replacements

     16   

3.5

  

Meetings

     16   

3.6

  

Decision Making

     16   

3.7

  

Minutes

     17   

3.8

  

Expenses

     17   

3.9

  

Disbanding

     18   

ARTICLE 4

  

Manufacturing

     18   

4.1

  

Manufacturing Support; Collaboration Supply

     18   

4.2

  

Clinical and Commercial Supply

     18   

4.3

  

Technology Transfer

     18   

ARTICLE 5

  

Regulatory Affairs

     19   

5.1

  

Regulatory Matters

     19   

5.2

  

Regulatory Cooperation; Right of Reference

     19   

ARTICLE 6

  

Performance Standards

     20   

6.1

  

Affiliates

     20   

6.2

  

Subcontracts

     20   

ARTICLE 7

  

Option And Licenses; Exclusivity And Diligence

     20   

7.1

  

Research License Grant by Regeneron

     20   

7.2

  

Research License Grant by Collaborator

     21   

7.3

  

Pre-Option Exclusivity

     21   

7.4

  

Option

     21   

7.5

  

Commercial License

     21   

7.6

  

Post-Option Period Exclusivity

     21   

 

- i -



--------------------------------------------------------------------------------

7.7

  

Diligence

     22   

7.8

  

Sublicensing by Regeneron

     22   

ARTICLE 8

  

Financial Terms

     23   

8.1

  

Option Exercise Fee

     23   

8.2

  

Milestone Payments

     23   

8.3

  

Royalties

     24   

8.4

  

Royalty Reductions & Adjustments

     25   

8.5

  

Royalty Reports and Payments

     25   

8.6

  

Regeneron Reimbursable Cost Reporting and Reimbursement

     26   

8.7

  

Audit Rights

     26   

8.8

  

Payments

     27   

8.9

  

Late Payments

     27   

8.10

  

Tax

     27   

ARTICLE 9

  

Intellectual Property

     27   

9.1

  

Ownership of Newly Created Intellectual Property

     27   

9.2

  

Prosecution and Maintenance of Patents

     29   

9.3

  

Administrative Patent Proceedings

     30   

9.4

  

Third Party Infringement

     30   

9.5

  

Incept Agreement

     31   

ARTICLE 10

  

Confidentiality

     31   

10.1

  

Non-use and Non-disclosure of Confidential Information

     31   

10.2

  

Exclusions Regarding Confidential Information

     32   

10.3

  

Authorized Disclosures of Confidential Information

     32   

10.4

  

Terms of this Agreement

     34   

10.5

  

Research Results

     34   

10.6

  

No License

     34   

ARTICLE 11

  

Publicity; Publications

     34   

11.1

  

Publicity

     34   

11.2

  

Publications

     35   

11.3

  

No Right to Use Names

     36   

ARTICLE 12

  

REPRESENTATIONS, Warranties And Covenants

     36   

12.1

  

Mutual Representations and Warranties

     36   

12.2

  

Knowledge of Pending or Threatened Litigation

     37   

12.3

  

Additional Representations of Collaborator

     37   

12.4

  

Disclaimers

     38   

12.5

  

Non-Reliance

     38   

12.6

  

Mutual Covenants

     39   

12.7

  

Debarment

     39   

 

- ii -



--------------------------------------------------------------------------------

12.8

  

Additional Representations, Warranties and Covenants Regarding the Upstream
Agreement

     39   

12.9

  

No Challenge

     40   

ARTICLE 13

  

Indemnification; Liability

     40   

13.1

  

Indemnification

     40   

13.2

  

Procedure

     41   

13.3

  

Insurance

     42   

13.4

  

Limitation of Damages

     42   

ARTICLE 14

  

Term And Termination

     42   

14.1

  

Term

     42   

14.2

  

Termination

     42   

14.3

  

Effect of Expiration or Termination

     44   

ARTICLE 15

  

Force Majeure

     45   

ARTICLE 16

  

Miscellaneous

     46   

16.1

  

Governing Law; Submission to Jurisdiction

     46   

16.2

  

Waiver

     46   

16.3

  

Notices

     46   

16.4

  

Entire Agreement

     47   

16.5

  

Amendments

     48   

16.6

  

Interpretation

     48   

16.7

  

Construction

     48   

16.8

  

Severability

     48   

16.9

  

Assignment

     48   

16.10

  

Successors and Assigns

     49   

16.11

  

Signatures

     49   

16.12

  

Third Party Beneficiaries

     49   

16.13

  

Relationship of the Parties

     49   

16.14

  

Injunctive or Other Equity Relief

     50   

16.15

  

Non-Exclusive Remedies

     50   

Collaborator Patents Appendix

Collaboration Plan Appendix

Royalty Calculation Appendix

Upstream Agreement Appendix

Initial Press Release Appendix

Incept Agreement Appendix

 

 

- iii -



--------------------------------------------------------------------------------

THIS COLLABORATION, OPTION AND LICENSE AGREEMENT (this “Agreement”) is made and
entered into, effective as of October 10, 2016 (the “Effective Date”), by and
between Ocular Therapeutix, Inc., a corporation organized under the laws of
Delaware and having an address at 36 Crosby Drive, Suite 101, Bedford,
Massachusetts 01730 (“Collaborator”), and Regeneron Pharmaceuticals, Inc., a
corporation organized under the laws of New York and having an address at 777
Old Saw Mill River Road, Tarrytown, New York 10591 (“Regeneron”). Collaborator
and Regeneron are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

BACKGROUND

WHEREAS, Collaborator has proprietary readily injectable bioresorbable hydrogel
technology;

WHEREAS, Regeneron has expertise in ophthalmology drug discovery, development
and commercialization and protein formulation;

WHEREAS, Regeneron wishes to license such technology from Collaborator for, and
the Parties wish to collaborate in, the research and development of
co-formulated products consisting of Regeneron’s products formulated in
Collaborator’s technology; and

WHEREAS, Regeneron desires to obtain an option for a commercial license to
Collaborator’s technology for the development and commercialization of such
co-formulated products.

NOW THEREFORE, the Parties, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, agree as follows:

ARTICLE 1

DEFINITIONS

Capitalized terms used in this Agreement, whether used in the singular or
plural, shall have the meanings set forth below, unless otherwise specifically
indicated herein.

1.1    “Acquirer Competing Product” has the meaning set forth in Section 7.6.

1.2    “Acquiring Party” has the meaning set forth in Section 7.6.

1.3    “Additional Amounts” has the meaning set forth in Section 1.34.

1.4    “Additional Unforeseen Activities” means activities performed under the
Collaboration Plan that were not included in the Collaboration Plan as of the
Effective Date and that [**].



--------------------------------------------------------------------------------

1.5    “Affiliate” means, with respect to any Party, any person that, directly
or indirectly (through one or more intermediaries) controls, is controlled by,
or is under common control with such Party. For purposes of this Section 1.5,
“control” and cognates thereof with respect to any Person means the power,
direct or indirect, to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract, or otherwise, including through (a) the direct or indirect ownership
of greater than fifty percent (50%) of the voting stock or other voting
interests of such Person having the right to vote for the election of directors
or the equivalent governing body, or (b) the ability to otherwise control or
direct the decisions of the board of directors or equivalent governing body of
such Person. For clarity, Incept shall not be considered an Affiliate of
Collaborator hereunder.

1.6    “Agreement” has the meaning set forth in the preamble.

1.7    “Alternative Licensed Product” has the meaning set forth in Section 2.4.

1.8    “Applicable Laws” means all applicable laws, rules, regulations,
guidelines, statutes, orders, judgments or ordinances of any Governmental
Authority having effect from time to time in any country worldwide.

1.9    “BLA” a Biologics License Application and amendments thereto filed
pursuant to the requirements of the FDA, as defined in 21 C.F.R. § 600 et seq.,
for FDA approval of a Licensed Product (or the equivalent application in any
foreign jurisdiction).

1.10    “Bulk Product” means the Collaboration Therapeutic Molecule formulated
and spray dried as required by the Collaboration Plan, such that it is in a form
ready for formulation with Collaborator Technology to generate a Licensed
Product.

1.11    “Business Day” means any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York, the United States are authorized
or required by Applicable Law to remain closed.

1.12     “Calendar Quarter” means each successive period of three (3) calendar
months commencing on 1st January, 1st April, 1st July and 1st October.

1.13    “Change of Control” means, with respect to a Party, any of the following
events: (a) any Third Party (or group of Third Parties acting in concert)
acquires, directly or indirectly, shares of such Party representing at least a
majority of the voting power (where voting refers to being entitled to vote for
the election of directors) then outstanding of such Party; (b) such Party
consolidates with or merges into another corporation or entity which is a Third
Party, or any corporation or entity which is a Third Party consolidates with or
merges into such Party, in either event pursuant to a transaction in which at
least a majority of the voting power of the acquiring or resulting entity
outstanding immediately after such consolidation or merger is not held by the
holders of the outstanding voting power of such Party immediately preceding such
consolidation or merger; or (c) such Party conveys, transfers, licenses or
leases all or substantially all of its assets to a Third Party.

1.14    “Collaboration Clinical Trial” means the initial first-in-human clinical
trial of a Licensed Product that is included in the Collaboration Plan. The
Parties acknowledge that the Collaboration Clinical Trial may be a Phase I
Clinical Trial or a combination Phase I Clinical Trial and Phase II Clinical
Trial. An initial draft plan and budget for the Collaboration Clinical Trial are
included in the Collaboration Plan.

 

2



--------------------------------------------------------------------------------

1.15    “Collaboration Costs” shall mean costs incurred by a Party that are
reasonably necessary to perform its activities within the Collaboration Plan and
all Regulatory, Support and Analytical Activities, including all such Party’s
Out-of-Pocket Costs, FTE Costs and any other costs or expenses specifically
identified to such Party and included in the Collaboration Plan or included as
such Party’s Collaboration Costs under this Agreement.

1.16    “Collaboration Invention” means an invention that is conceived or made
by the Parties or their Affiliates, employees, sublicensees, independent
contractors, agents or consultants, alone or working together, in the course of
conducting the Collaboration Plan.

1.17    “Collaboration Plan” means the plan and budget for the research and
development of Licensed Products attached hereto as the Collaboration Plan
Appendix, as such plan may be updated from time to time in accordance with this
Agreement.

1.18    “Collaboration Therapeutic Molecule” means any Regeneron Therapeutic
Molecule that is the subject of the activities conducted pursuant to the
Collaboration Plan. As of the Effective Date, Collaboration Therapeutic Molecule
is Regeneron’s molecule known as aflibercept.

1.19    “Collaborator” has the meaning set forth in the preamble.

1.20    “Collaborator Intellectual Property” means Collaborator Patents,
Collaborator Know-How and Collaborator’s interest in Joint Patents and Joint
Know-How.

1.21    “Collaborator Know-How” means Know-How relating to the Collaborator
Technology that is Controlled by Collaborator on the Effective Date or at any
time during the Term that is necessary or useful [**]. Collaborator Know-How
includes [**]. Collaborator Know-How excludes [**].

1.22    “Collaborator Material” means Collaborator Technology or any other
materials, technology or information provided by or on behalf of Collaborator
for use in the performance of the Collaboration Plan or any other activities
under this Agreement.

1.23    “[**]” has the meaning set forth in Section [**].

1.24    “Collaborator Patents” means (a) those Patents set forth on the
Collaborator Patents Appendix attached hereto and (b) any other Patents that, as
of the Effective Date or at any time thereafter during the Term, are (i)
Controlled by Collaborator and [**].

1.25    “Collaborator Sole Invention” has the meaning set forth in Section
9.1(c).

 

3



--------------------------------------------------------------------------------

1.26    “Collaborator Technology” means technology Controlled by Collaborator as
of the Effective Date or at any time during the Term that is [**].

1.27    “Collaborator Technology Invention” means a Collaboration Invention that
is, [**].

1.28    “Combination Product” means any product containing a Licensed Product
and one or more active ingredients (whether combined in a single formulation or
package, as applicable, or formulated or packaged separately but sold together
for a single price).

1.29    “Commercial License” has the meaning set forth in Section 7.5.

1.30    “Commercially Reasonable Efforts” means, with respect to a Party and any
research, development or commercial activities for any Licensed Product, the
efforts and resources typically used by such Party in the conduct of such
activities for other products with comparable market potential, considering all
relevant factors, including, as applicable, stage of research or development,
efficacy and safety relative to competitive products, actual or anticipated
Regulatory Authority approved labeling, the nature and extent of market
exclusivity (including Patent coverage and regulatory exclusivity) and the cost
and likelihood of obtaining Regulatory Approval, but excluding from such
consideration in the case of Regeneron the availability to Regeneron of
technologies competitive to the Collaborator Technology and the obligation to
make the payments set forth in this Agreement.

1.31    “Competing Product” means any product containing [**].

1.32    “Confidential Information” means proprietary or confidential information
(of whatever kind and in whatever form or medium, including copies thereof) (a)
disclosed by or on behalf of a Party in connection with this Agreement, whether
prior to or during the Term and whether disclosed orally, electronically, by
observation or in writing, or (b) created by, or on behalf of, a Party and
provided to the other Party, or created jointly by the Parties, in the course of
the performance of this Agreement. For the avoidance of doubt, “Confidential
Information” includes Know-How regarding a Party’s research, development plans,
clinical trial designs, preclinical and clinical data, technology, products,
business information or objectives and other information of the type that is
customarily considered to be confidential information by entities engaged in
activities that are substantially similar to the activities being engaged in by
the Parties pursuant to this Agreement.

1.33    “Conflicting Agreement” has the meaning set forth in Section 7.4.

1.34    “Control,” “Controls” or “Controlled by” means, with respect to any
Party’s Patents, Know-How, technology or information, the possession by such
Party or its Affiliates of the right, whether directly or indirectly, and
whether by ownership, license or otherwise, to assign, or grant a license,
sublicense, right of reference or other right to or under, such Patent,
Know-How, technology or information, without violating the terms of any
agreement with any other Person and without requiring the consent of any other

 

4



--------------------------------------------------------------------------------

Person. Notwithstanding the foregoing, for the purpose of determining whether
any Patent or Know-How is Controlled by a Party, if such Patent or Know-How is
first acquired, licensed or otherwise made available to such Party after the
Effective Date and if the use, practice or exploitation thereof by or on behalf
of the other Party, its Affiliates or sublicensees would require the first Party
to pay any amounts to the Third Party from which the first Party acquired,
licensed or otherwise obtained such Patent or Know-How (“Additional Amounts”),
such Patent or Know-How shall be deemed to be Controlled by the first Party only
if the other Party agrees to pay (if necessary) and does in fact pay all
Additional Amounts with respect to such other Party’s use of or license to such
Patent or Know-How. Prior to using such Patent or Know-How in connection with
this Agreement in any manner that would result in any obligation to pay
Additional Amounts, the first Party shall notify the other Party that Additional
Amounts will apply to such other Party’s use of or license to such Patent or
Know-How. If the first Party fails to provide such prior notification, the first
Party shall still be deemed to Control the applicable Patents and Know-How for
the purposes of the licenses granted under this Agreement and such first Party
shall remain solely responsible for the payment of Additional Amounts in respect
of the other Party’s use of or license to such Patent or Know-How as
contemplated by this Agreement. Notwithstanding anything in this Agreement to
the contrary, a Party and its Affiliates will be deemed to not Control any
Patent or Know-How that is owned or controlled by a Third Party described in the
definition of “Change of Control,” or such Third Party’s Affiliates (other than
an Affiliate of such Party prior to the Change of Control), (a) prior to the
closing of such Change of Control, or (b) after such Change of Control, except
to the extent that such Patent or Know-How (i) is developed or conceived by such
Third Party or its Affiliates (other than such Party or its Affiliates prior to
a Change of Control) after such Change of Control and arises out of access by
such Third Party or its Affiliates to Patents or Know-How Controlled by such
Party or its Affiliates prior to the Change of Control or (ii) is used in the
performance of the Collaboration Plan or incorporated into any Licensed
Product. For purposes of this definition, Incept or its Affiliates shall not be
considered to be a Third Party.

1.35    “Cover” means, with respect to a given product, process, method or
service, that a claim would (absent a license thereunder or ownership thereof)
be infringed by one or more of the making, using, selling, offering for sale,
importation or other exploitation of such product, process, method or
service. With respect to a claim of a pending patent application, “infringed”
refers to activity that would infringe or be covered by such claim if it were
contained in an issued patent.

1.36    “CPI” means (a) for personnel located in the United States, the Consumer
Price Index – All Urban Consumers published by the United States Department of
Labor, Bureau of Statistics (or its successor equivalent index), or (b) for
personnel located in any other country, the applicable equivalent index
published in such foreign country applicable to personnel in such country.

1.37    “Directed to” means that, with respect to any molecule and any
biological target, such molecule specifically binds such target or functional
portion thereof and modulates the activity of such target as its intended
mechanism of action.

 

5



--------------------------------------------------------------------------------

1.38    “Effective Date” has the meaning set forth in the preamble.

1.39    “[**]” means [**].

1.40    “[**]” means [**].

1.41    “[**]” means [**].

1.42    “[**]” means [**].

1.43    “[**]” means [**].

1.44    “Exclusive Option Period” means the period beginning on the Effective
Date and expiring at the end of the twelve (12) month period immediately
following the date that Regeneron receives Licensed Product consistent with the
requirements of the Collaboration Plan; provided that, if Collaborator generates
an Alternative Licensed Product under the circumstances described in Section
2.4, then the Exclusive Pre-Milestone Period shall remain in effect and not
expire until the end of the twelve (12) month period immediately following the
date that Regeneron receives such Alternative Licensed Product consistent with
the requirements of the Collaboration Plan in quantities sufficient to perform
the in vitro evaluation activities included under the Collaboration Plan.

1.45    “Executive Officers” means, for Regeneron, its Chief Executive Officer;
and for Collaborator, its Chief Executive Officer.

1.46    “FDA” means the United States Food and Drug Administration.

1.47    [**].

1.48    [**].

1.49    “Field” means the field of products that are delivered by local
administration to or around the human eye for diagnostic, therapeutic or
prophylactic purposes relating to ophthalmic diseases or conditions.

1.50    “Finished Product” shall mean a Licensed Product in a formulation and
delivery device that is in a form and package that is ready for use in clinical
or pre-clinical trials or studies, as the case may be.

1.51    “First Commercial Sale” means the first sale of a Licensed Product for
use by a Third Party end-user that is not a Sublicensee by Regeneron or an
Affiliate or Sublicensee of Regeneron following the final Regulatory Approval of
the marketing and, where required by Applicable Law, pricing, of the Product for
a therapeutic or diagnostic indication by the relevant Regulatory Authorities in
the country in which such sale occurred. Sales of commercially reasonable
quantities of a Licensed Product in a country for clinical trial purposes or
compassionate or similar use prior to Regulatory Approval shall not constitute a
First Commercial Sale in such country.

 

6



--------------------------------------------------------------------------------

1.52    “First Development Milestone” means the date that is [**]; provided
that, [**], then the First Development Milestone will be [**].

1.53    “Force Majeure” has the meaning set forth in ARTICLE 15.

1.54    “Form 8-K” has the meaning set forth in Section 10.3(f).

1.55    “FTE Cost” means, for any activity, the product of (a) the number of
FTEs performing such activity and (b) the FTE Rate.

1.56    “FTE Rate” means [**] Dollars (US$ [**]) in the period from the
Effective Date through December 31, 2017, such amount to be adjusted as of
January 1, 2018 and annually thereafter by the percentage increase or decrease,
if any, in the applicable CPI (determined based on the location of the
applicable personnel) since the Effective Date or the latest adjustment date
hereunder, whichever is later, through June 30 of the prior calendar year. The
FTE Rate shall be inclusive of Out-of-Pocket Costs and other expenses for the
employee providing the services, including travel costs and allocated costs,
such as, for example, allocated overhead costs.

1.57    “Governmental Authority” means any court, tribunal, agency, authority,
department, regulatory or legislative body or other office or instrumentality of
any government or country or of any national, federal, state, provincial,
regional, county, city or other political subdivision of any such government or
any supranational organization of which any such country is a member.

1.58    “[**]” has the meaning set forth in Section [**].

1.59    “[**]” has the meaning set forth in Section [**].

1.60    “Incept” means Incept, LLC.

1.61    “IND” means an investigational new drug application filed with the FDA,
or the equivalent application in any foreign jurisdiction filed with another
Regulatory Authority.

1.62    “IND Enabling GLP Toxicology Studies” means, with respect to a
particular Licensed Product, the study or set of pre-clinical toxicology studies
described in the Collaboration Plan performed under GLP conditions designed to
support an IND for such Licensed Product. An initial draft plan and budget for
the IND Enabling GLP Toxicology Studies are included in the Collaboration Plan.

1.63    “Indemnitee” has the meaning set forth in Section 13.2.

1.64    “Indemnitor” has the meaning set forth in Section 13.2.

1.65    “[**]” has the meaning set forth in Section [**].

1.66    “Joint Inventions” has the meaning set forth in Section 9.1(d).

 

7



--------------------------------------------------------------------------------

1.67    “Joint Know-How” means Know-How comprising or within Joint Inventions.

1.68    “[**]” has the meaning set forth in Section [**].

1.69    “Joint Patents” means Patents claiming Joint Inventions.

1.70    “Joint Research Committee” or “JRC” has the meaning set forth in Section
3.1.

1.71    “Key Results Memorandum” means the data report containing final results
from a clinical trial, in the form presented to Regeneron management following
the completion of such clinical trial.

1.72    “Know-How” means any and all proprietary, non-public technical or
scientific information, ideas, protocols, know-how, data, test results,
processes, assays, knowledge, techniques, discoveries, inventions,
specifications, designs, trade secrets, regulatory filings and other information
(whether or not patentable or otherwise protected by trade secret law).

1.73    “Large Molecule” means [**].

1.74    “Licensed Product” means any product that contains a Regeneron
Therapeutic Molecule and Collaborator Technology. [**].

1.75    “Licensed Target” means (a) VEGF-A, (b) VEGFR-1, (c) VEGFR-2, [**].

1.76    “Losses” has the meaning set forth in Section 13.1.

1.77    “Milestone Deduction” has the meaning set forth in Section 8.2.1.

1.78    “Net Sales” means the gross amounts invoiced by Regeneron, its
Affiliates or its Sublicensees to Third Parties that are not Sublicensees for a
bona fide arms’ length sale of Licensed Product, less the following deductions,
determined in each case in accordance with Regeneron’s standard methods as
generally and consistently applied by Regeneron:

(a)    normal and customary trade, cash, quantity and free-goods allowances
granted and taken directly with respect to sales of such Licensed Product;

(b)    amounts repaid or credited with respect to such Licensed Product by
reason of defects, rejections, recalls, returns, rebates, allowances and billing
errors;

(c)    chargebacks and other amounts paid on sale or dispensing of such Licensed
Product;

(d)    Third Party cash rebates and chargebacks related to sales of such
Licensed Product, to the extent allowed;

 

8



--------------------------------------------------------------------------------

(e)    retroactive price reductions for such Licensed Product that are actually
allowed or granted;

(f)    compulsory refunds, credits and rebates directly related to the sale of
such Licensed Product, accrued, paid or deducted pursuant to agreements
(including managed care agreements) or governmental regulations;

(g)    [**];

(h)    freight, postage, shipment and insurance costs (or wholesaler fees in
lieu of those costs) and customs duties incurred in delivering such Licensed
Product that are separately identified on the invoice or other documentation;

(i)    sales Taxes, duties, or other consumption Taxes and compulsory payments
to Governmental Authorities or other governmental charges imposed on the sale of
such Licensed Product, which are separately identified on the invoice or other
documentation;

(j)    fees related to import, distribution or promotion of Licensed Products
paid to Third Parties (specifically excluding any compensation paid to sales
personnel, sales representatives and sales agents who are employees or
consultants of Regeneron or its Affiliates or any Sublicensees and also any
payments made to or in connection with contract sales forces);

(k)    [**]; and

(l)    any other specifically identifiable costs or charges included in the
gross invoiced sales price of such Licensed Product falling within categories
substantially equivalent to those listed above and ultimately credited to
customers or a Governmental Authority or agency thereof.

In the event more than one of (a) to (l) applies to any given amount, such
amount shall be deducted only once for purposes of calculating Net Sales. If
Regeneron, its Affiliates or its Sublicensees receive non-cash consideration for
any Licensed Product or in the case of any transfer of Licensed Product other
than in a bona fide arms’ length sale, Net Sales will be calculated based on the
fair market value of such Licensed Product, assuming an arm’s length transaction
made in the ordinary course of business.

Solely for purposes of calculating Net Sales, if Regeneron or its Affiliate or
Sublicensee sells any Combination Product, Net Sales of such Combination Product
shall be calculated by multiplying actual Net Sales of such Combination Product,
as determined in the first paragraph of this definition of “Net Sales”, by the
fraction A/(A+B), where A is the invoice price of the Licensed Product, if sold
separately, and B is the invoice price of the other active ingredient(s) in the
combination, if sold separately. If, on a country-by-country basis, such other
active ingredient(s) in the Combination Product is not sold separately in such
country, but the Licensed Product component of the Combination Product is sold
separately in such country, Net Sales for the Combination Product shall be
calculated by multiplying actual Net Sales of the Combination Product by the
fraction A/C, where A is the invoice price of the Licensed Product component, if
sold separately, and C is the invoice price of the Combination Product. If, on a
country-by-

 

9



--------------------------------------------------------------------------------

country basis, the Licensed Product component is not sold separately in that
country, Net Sales for the Combination Product shall be calculated by
multiplying actual Net Sales of the Combination Product by the fraction D/(D+E),
where D is the fair market value of the portion of the Combination Product that
contains the Licensed Product and E is the fair market value of the portion of
the Combination Product containing the other active ingredient(s) included in
such Combination Product, as such fair market values are determined by mutual
agreement of the Parties.

1.79    “Non-Exclusive Option Period” means the six- (6-) month period
immediately following the expiration of the Exclusive Option Period.

1.80    “Option” has the meaning set forth in Section 7.4.

1.81    “Option Period” means the entire period comprised of the Exclusive
Option Period and the Non-Exclusive Option Period.

1.82    “Other Collaboration Invention” has the meaning set forth in Section
9.1(c).

1.83    “Out of Pocket Costs” shall mean costs and expenses paid to Third
Parties (or payable to Third Parties and accrued in accordance with GAAP or
IAS/IFRS) by either Party and/or its Affiliates in the performance of
Collaboration Activities.

1.84    “Party” or “Parties” has the meaning set forth in the preamble.

1.85    “Patent(s)” means any and all patents and patent applications, including
any patents issuing therefrom or claiming priority thereto, anywhere in the
world, together with any extensions (including patent term extensions and
supplementary protection certificates) and renewals thereof, reissues,
reexaminations, revalidations, substitutions, confirmation patents, registration
patents, invention certificates, patents of addition, renewals, divisionals,
continuations, and continuations-in-part of any of the foregoing.

1.86    “Person” means and includes an individual, partnership, joint venture,
limited liability company, corporation, firm, trust, unincorporated
organization, Governmental Authority, or any other entity or body.

1.87    “Personnel” has the meaning set forth in Section 9.1(c).

1.88    “Phase I Clinical Trial” means a clinical trial of a pharmaceutical
product that meets the definition of a Phase 1 study for the United States as
described in 21 C.F.R. §312.21(a), or a similar clinical study in a country
other than the United States.

1.89    “Phase II Clinical Trial” means a human clinical study as described in
21 C.F.R. §312.21(b) to evaluate safety and effectiveness of a Licensed Product,
or a similar clinical study in a country other than the United States.

1.90    “Phase III Clinical Trial” means a human clinical study, the principal
purpose of which is to demonstrate clinically and statistically the efficacy and
safety of a Licensed Product for one or more indications in order to support the
Regulatory Approval of such Licensed Product for such indication as further
described in 21 C.F.R. §312.21(c), or a similar clinical study in a country
other than the United States.

 

10



--------------------------------------------------------------------------------

1.91    “[**]” has the meaning set forth in Section [**].

1.92    “Prior Agreements” means [**].

1.93    “[**]” means [**].

1.94    “Publication” has the meaning set forth in Section 11.2.

1.95    “Regeneron” has the meaning set forth in the preamble.

1.96    “Regeneron Intellectual Property” means Regeneron Patents, Regeneron
Know-How and Regeneron’s interest in Joint Patents and Joint Know-How.

1.97    “Regeneron Know-How” means Know-How Controlled by Regeneron on the
Effective Date or at any time during the Term that is necessary or useful for
the performance of the Collaboration Plan or the research or development of a
Licensed Product in the Field. Regeneron Know-How includes Know-How Controlled
by Regeneron comprising or within Therapeutic Inventions and Regeneron Sole
Inventions.

1.98    “Regeneron Material” means any Collaboration Therapeutic Molecule or any
other materials, technology or information provided by or on behalf of Regeneron
for use in the performance of the Collaboration Plan or any other activities
under this Agreement.

1.99    “Regeneron Patent” means any Patent that (a) as of the Effective Date or
at any time thereafter during the performance of the Collaboration Plan, is
Controlled by Regeneron and (b) claims inventions that are necessary or useful
for the performance of the Collaboration Plan or the research or development of
a Licensed Product in the Field. Regeneron Patents shall include Patents
Controlled by Regeneron and claiming Therapeutic Inventions and Regeneron Sole
Inventions.

1.100    “Regeneron Reimbursable Costs” means Collaboration Costs incurred by
Regeneron in the conduct of [**]; provided that, Regeneron Reimbursable Costs
shall not include [**].

1.101    “Regeneron Reimbursable Costs Cap” means Twenty Five Million Dollars
($25,000,000); provided that, if the aggregate amount of Regeneron Reimbursable
Costs incurred by Regeneron exceeds such amount due to Additional Unforeseen
Activities, then the Regeneron Reimbursable Costs Cap shall be automatically
increased by the amount of the Regeneron Reimbursable Costs incurred by
Regeneron in the conduct of such Additional Unforeseen Activities; provided
further that, in no event shall the Regeneron Reimbursable Costs Cap exceed
Thirty Million Dollars ($30,000,000).

1.102    “Regeneron Sole Invention” has the meaning set forth in Section 9.1(c).

 

11



--------------------------------------------------------------------------------

1.103    “Regeneron Therapeutic Molecule” means a [**].

1.104    “Regulatory Approval” means the approval, registration, license,
permit, or authorization issued by the appropriate Regulatory Authority
necessary to market and commercialize a pharmaceutical or biological product in
a country or jurisdiction.

1.105    “Regulatory Authority” means (a) the FDA or any successor thereto; (b)
the European Medicines Agency or any successor agency thereto; or (c) any other
supranational, national or local agency, authority, department, inspectorate,
ministry official, parliament or public or statutory person of any government of
any country having jurisdiction over any of the activities contemplated by the
Agreement or the Parties, or any successor bodies thereto.

1.106    “Regulatory, Support and Analytical Activities” means those activities
reasonably required to support the conduct of IND-Enabling GLP Toxicology
Studies and the Collaboration Clinical Trial and the preparation and filing of
the IND, including statistical analysis, data collection and management, drug
safety surveillance, assay development, test method development, IND-enabling
characterization studies and assays, medical and protocol writing, stability
testing, quality assurance/quality control development, regulatory affairs,
project management and other internal and external functions reasonably
necessary to be performed to initiate, conduct and complete such study, trial
and filing.

1.107    “Research License” has the meaning set forth in Section 7.2.

1.108    “Research Results” means any data and results that are generated or
otherwise obtained pursuant to the performance of the Collaboration Plan. For
clarity, data from development activities conducted by either Party outside of
the Collaboration Plan shall not be included in Research Results.

1.109    “Royalty Term” means, with respect to a Licensed Product in any country
in the Territory, the longer of (a) ten (10) years from the date of First
Commercial Sale of such Licensed Product in such country; (b) the term for which
a Valid Claim under the [**] remains in effect and would be infringed but for
the licenses granted by this Agreement by the importing, offer for sale or sale
of such Licensed Product in such country; or (c) the term for which a Valid
Claim under the (i) [**] or (ii) [**].

1.110    “SEC Filing” has the meaning set forth in Section 10.3(f).

1.111    “SEC Filing Comment Period” has the meaning set forth in Section
10.3(f).

1.112    “Sole Invention” has the meaning set forth in Section 9.1(c).

1.113    “Sublicensee” means a Third Party to whom Regeneron or its Affiliate
shall have granted a license or sublicense under Collaborator Intellectual
Property pursuant to Section 7.8.

 

12



--------------------------------------------------------------------------------

1.114    “Supply Requirements” means Finished Product and placebo, in form and
quantities required by a Party or the Parties for activities under the
Collaboration Plan and Regulatory, Support and Analytical Activities, including
the conduct of research, pre-clinical studies, IND Enabling GLP Toxicology
Studies and the Collaboration Clinical Trial.

1.115    “Tax” means any form of tax or taxation, levy, duty, charge, social
security charge, contribution, or withholding of whatever nature (including any
related fine, penalty, surcharge or interest) imposed by, or payable to, a Tax
Authority.

1.116    “Tax Authority” means any government, state or municipality, or any
local, state, federal or other fiscal, revenue, customs, or excise authority,
body or official anywhere in the world, authorized to levy Tax.

1.117    “Technology Transfer” has the meaning set forth in Section 4.3.

1.118    “Term” has the meaning set forth in Section 14.1.

1.119    “Territory” means all countries in the world except for those countries
or [**].

1.120    “Therapeutic Invention” means a Collaboration Invention [**].

1.121    “Third Party” shall mean an entity or person that is not a Party or an
Affiliate of a Party.

1.122    “Third Party Claims” has the meaning set forth in Section 13.1.

1.123    “Third Party Patent Licenses” has the meaning set forth in Section
8.4(b).

1.124    “Third Party Payment Reduction” has the meaning set forth in Section
8.4(b).

1.125    “Upstream Agreement Payments” has the meaning set forth in the Incept
Agreement Appendix.

1.126    “Upstream Agreements” has the meaning set forth in Section 12.8(a).

1.127    “Valid Claim” means a claim of an issued patent that has not expired or
been abandoned, or been revoked, held invalid or unenforceable by a patent
office, court or other Governmental Authority of competent jurisdiction in a
final and non-appealable judgment (or judgment from which no appeal was taken
within the allowable time period).

 

13



--------------------------------------------------------------------------------

ARTICLE 2

RESEARCH AND DEVELOPMENT

2.1    Performance. Each Party shall use Commercially Reasonable Efforts to
perform the obligations ascribed to it under the Collaboration Plan, which is
incorporated herein by reference. Each Party shall allocate such Personnel,
equipment, facilities and other resources as are necessary for the performance
of such obligations.

2.2    Costs. Except as expressly set forth in this Agreement or the
Collaboration Plan, each Party shall be solely responsible for all internal and
external costs (including Collaboration Costs) incurred by such Party in
connection with this Agreement (including, with respect to Regeneron, costs
incurred by Regeneron for research and pre-clinical studies to evaluate the
first candidate formulation for Licensed Products). Collaborator shall reimburse
Regeneron for Regeneron Reimbursable Costs in accordance with Section 8.6. For
clarity, as between the Parties, except as expressly set forth in this
Agreement, including in ARTICLE 4 and ARTICLE 9, all costs (including internal
and external costs) incurred by Regeneron in conducting the development and
commercialization of Licensed Products outside of or following the conduct of
the Collaboration Plan or after the Collaboration Clinical Trial shall be the
sole responsibility of Regeneron.

2.3    Collaboration Plan.

(a)    The initial Collaboration Plan contains research and evaluation
activities prior to the initiation of any IND Enabling GLP Toxicology Studies,
as well as a summary of the scope of the IND Enabling GLP Toxicology Studies and
the Collaboration Clinical Trial and an estimated budget therefor. The
Collaboration Plan may only be modified by the approval of the JRC.

(b)    In the event Regeneron exercises the Option, Regeneron will generate and
present to the JRC in writing the proposed protocols and design for, and each
Party’s designated responsibilities for the conduct of, IND Enabling GLP
Toxicology Studies and the Collaboration Clinical Trial for any Licensed
Products that were the subject of the activities previously conducted pursuant
to the Collaboration Plan. Upon approval of the JRC, such protocols and
designated responsibilities shall automatically and without further action of
the Parties be deemed added to the Collaboration Plan. Regeneron will be solely
responsible for conducting and funding the development and commercialization of
Licensed Products following the Collaboration Clinical Trial.

2.4    Alternative Licensed Products. If the first candidate formulation of a
Licensed Product provided by Collaborator under the Collaboration Plan fails to
meet the applicable specifications or target criteria set forth in the
Collaboration Plan, then, except as otherwise mutually agreed by the Parties,
Collaborator shall generate and submit to the JRC a written plan to generate an
alternative Licensed Product that meets such specifications and target criteria
(“Alternative Licensed Product”). If Regeneron approves such plan, then
Collaborator shall generate such Alternative Licensed Product. If the first
Alternative Licensed Product fails to meet the applicable specifications or
criteria set forth in the Collaboration Plan, then the research and development
of other Alternative Licensed Products shall be subject to the mutual

 

14



--------------------------------------------------------------------------------

agreement of the Parties. Upon delivery of any Alternative Licensed Product(s)
to Regeneron, the Collaboration Plan shall be automatically modified to apply to
such Alternative Licensed Product(s) instead of the previous Licensed Product.

2.5    Use of Materials; Technology and Information. Regeneron shall not use
Collaborator Material for any purpose other than for the performance of the
Collaboration Plan or as otherwise permitted under this Agreement. Collaborator
shall not use any Regeneron Material for any purpose other than for the
performance of the Collaboration Plan or as otherwise permitted under this
Agreement; and, except as expressly set forth in the Collaboration Plan,
Collaborator will not administer any Regeneron Material in any animal model or
for human use. Collaborator shall not use any technology, information or
materials for the performance of the Collaboration Plan nor incorporate any
technology, information or materials into any Licensed Product unless (a)
Collaborator Controls such technology, information or materials and such use or
inclusion of such technology, information or materials will not result in any
payments (including any Additional Amounts) owed to any Third Party other than
Incept (which payments or Additional Amounts owed to Incept are the sole
responsibility of Collaborator) or (b) Regeneron consents in writing to the
incorporation of such technology, information or materials as proposed by
Collaborator. Following the expiration of the Option Period or any earlier
termination of this Agreement, if Regeneron has not exercised the Option, then
Regeneron shall return or destroy any Collaborator Material remaining in its
possession, which destruction shall include, for clarity, any Licensed Product
remaining in its possession. Following completion of all activities under the
Collaboration Plan or any earlier termination of this Agreement, Collaborator
shall return or destroy any Regeneron Material (other than any Research Results
that Collaborator is entitled to continue to use under Section 10.5) remaining
in its possession, and shall destroy any Licensed Product remaining in its
possession.

2.6    Results and Reporting. The Parties will share Research Results through
the JRC at regular intervals during the conduct of the Collaboration Plan.

2.7    Records; Inspection. Each Party shall maintain records of its work
conducted under the Collaboration Plan in sufficient detail and in good
scientific manner as will properly reflect all work done, Research Results
achieved, and any inventions disclosed, conceived or reduced to practice in the
performance of the Collaboration Plan. Each Party shall maintain such records
during the term of this Agreement and for a period of [**] years thereafter.

 

15



--------------------------------------------------------------------------------

ARTICLE 3

GOVERNANCE

3.1    Joint Research Committee. The performance of the activities described in
the Collaboration Plan shall be governed by the Parties through a joint research
committee (“Joint Research Committee” or “JRC”).

3.2    Responsibilities. The JRC shall have the responsibility to:

(a)    oversee, review and coordinate the performance of the Collaboration Plan;

(b)    agree on any modifications to the Collaboration Plan; and

(c)    make such other decisions as are expressly allocated to the JRC under
this Agreement.

The JRC shall not have any authority beyond that set forth in this Section 3.2
and, in particular, shall not have any power to amend or modify the terms or
provisions of this Agreement or to determine that a Party has fulfilled or
breached any obligations under this Agreement.

3.3    Membership. The JRC shall be comprised of an equal number of
representatives appointed from each Party. As of the Effective Date, the number
of such representatives shall be three (3) from each Party. Each representative
of a Party shall have relevant expertise (either individually or collectively)
in the activities described in the Collaboration Plan. Any member of the JRC may
designate a qualified substitute to attend and perform the functions of a member
at any meeting of the JRC. Each Party may, in its reasonable discretion, invite
non-member representatives of that Party to attend meetings of the JRC as
non-voting participants, subject to the confidentiality obligations under this
Agreement.

3.4    Replacements. Either Party may replace its respective JRC representatives
with new persons (with appropriate expertise to replace the outgoing members) at
any time, with prior written notice to the other Party.

3.5    Meetings. The JRC shall meet at least once every [**] months, unless
otherwise agreed by the Parties. If possible, the meetings shall be held in
person or where appropriate, by video or telephone conference. Unless otherwise
agreed, the location of face-to-face meetings of the JRC shall alternate between
the offices of Regeneron or its Affiliates and Collaborator or its Affiliates,
with the first meeting to take place at [**] offices. The meetings of the JRC
shall be chaired by each Party’s selected chairperson in an alternating fashion
between the Parties, with [**] selected chairperson to chair the first meeting.

3.6    Decision Making. Except as otherwise provided herein, all decisions of
the JRC shall be made by unanimous agreement, with each Party having one (1)
vote. If the JRC cannot agree on a decision within [**] days of

 

16



--------------------------------------------------------------------------------

any matter being referred to it for action, at the written request of either
Party, the issue shall be referred to the Executive Officers of Collaborator and
Regeneron, who shall meet within [**] days (in person, by means of telephone
conference, videoconference or other means of communication) and attempt in good
faith to resolve such issue. If the Executive Officers cannot resolve any matter
within [**] days after the date such matter is first referred to them, then the
decision of Regeneron’s Executive Officer shall control. Notwithstanding any
other provision of this Agreement to the contrary, in exercising such casting
vote, Regeneron’s Executive Officer shall have no power to: (a) determine any
issue in a manner that would conflict with the express terms and conditions of
this Agreement; (b) modify or amend the terms and conditions of this Agreement;
(c) make any determination that Collaborator has breached or that Regeneron has
fulfilled its obligations under this Agreement; (d) make any decision (including
any change to the Collaboration Plan) that imposes or is reasonably likely to
cause a material increase in Collaborator’s costs or other obligations beyond
those costs and obligations included in the then-effective Collaboration Plan
and this Agreement; provided that, this Section 3.6(d) shall not apply to any
decision (including any decision resulting in any change to the Collaboration
Plan) that imposes or is reasonably likely to cause an increase in Regeneron
Reimbursable Costs payable by Collaborator under Section 8.6, and subject to the
limitations of Section 8.6, so long as such decision does not also impose or is
not also reasonably likely to cause Collaborator’s other costs and obligations
to be materially increased; (e) increase the Regeneron Reimbursable Costs Cap;
(f) negate any consent rights or other rights specifically allocated to
Collaborator under this Agreement; (g) require Collaborator to perform any act
that it reasonably believes to be inconsistent with any Applicable Law or any
approval, order, policy, guidelines of a Regulatory Authority or ethical
requirements or ethical guidelines; (h) allocate intellectual property rights;
or (i) resolve any matter regarding the interpretation of this Agreement or any
other legal dispute.

3.7    Minutes. The Parties shall alternate responsibility for preparing and
circulating minutes of JRC meetings setting forth an overview of the discussions
at the meeting and a list of any actions, decisions or determinations approved
by the JRC and a list of any issues to be resolved by the Executive Officers
pursuant to Section 3.6, and [**] shall have the responsibility for such matters
as to the first meeting. Such minutes shall be effective only after approval by
both Parties. The Parties shall promptly discuss any matters arising from the
minutes and finalize the minutes no later than the date of the next meeting of
the JRC.

3.8    Expenses. Collaborator and Regeneron shall each bear all expenses of its
JRC members related to their participation in the JRC and attendance at JRC
meetings.

 

17



--------------------------------------------------------------------------------

3.9    Disbanding. The JRC shall be disbanded upon the completion of the
activities set forth in the Collaboration Plan.

ARTICLE 4

MANUFACTURING

4.1    Manufacturing Support; Collaboration Supply. Collaborator shall be
responsible for the production and supply to Regeneron, using Bulk Product
supplied to Collaborator by Regeneron, of the Supply Requirements. Within [**]
days following the Effective Date (or such other mutually agreed timeframe), the
Parties shall execute a definitive supply agreement and GMP quality agreement in
connection with the manufacture and supply of the Supply Requirements. Supply
Requirements shall meet the specifications set forth in such
agreements. Collaboration Costs for the manufacture and supply of the Supply
Requirements shall be borne solely by Collaborator; provided that Regeneron
shall be responsible for Collaboration Costs for the manufacture of Bulk Product
in sufficient quantities for Collaborator to generate Supply Requirements.

4.2    Clinical and Commercial Supply. Regeneron shall in good faith discuss
with Collaborator the possibility of engaging Collaborator for the manufacture
and supply of Licensed Product for clinical development and commercial use
outside of the Collaboration Plan; provided that Collaborator’s manufacturing
capabilities, processes and quality meet Regeneron’s clinical, regulatory,
commercial and quality requirements for the clinical and commercial supply of
Licensed Product.

4.3    Technology Transfer. Upon Regeneron’s request, Collaborator shall, at
Regeneron’s expense, provide a second-source manufacturer selected by Regeneron
and reasonably acceptable to Collaborator with all Collaborator Know-How and
materials, as well as, at Regeneron’s expense, reasonable and timely assistance,
as reasonably necessary to enable such second-source manufacturer to manufacture
Collaborator Technology and to formulate Collaboration Therapeutic Molecule drug
product with Collaborator Technology (the “Technology Transfer”), in each case,
in order to complete clinical and commercial process development and engage in
commercial manufacture and supply of Licensed Products that contain a
Collaboration Therapeutic Molecule to Regeneron, its Affiliates or its or their
Sublicensees. Notwithstanding the foregoing, if such a Technology Transfer is
necessary due to any failure of Collaborator to manufacture or supply such
Licensed Product in accordance with mutually agreed clinical, regulatory,
commercial and quality requirements under a binding manufacture or supply
agreement between the Parties, then the Technology Transfer shall be performed
at Collaborator’s sole cost and may be performed directly to Regeneron. After
the Technology Transfer to Regeneron or any second-source manufacturer,
Regeneron shall be responsible, at its sole expense, for the manufacture and
supply of such Licensed Products.

 

18



--------------------------------------------------------------------------------

ARTICLE 5

REGULATORY AFFAIRS

5.1    Regulatory Matters. Regeneron shall be responsible for, and shall have
the decision-making authority in respect of, preparing, prosecuting and
maintaining in its name, all filings, applications, submissions, correspondence
and other communications with Regulatory Authorities, INDs, BLAs and any
Regulatory Approvals for Licensed Products in the Field. As between Regeneron
and Collaborator, Regeneron shall own, in their entirety, (a) all clinical data
and reports related to any Licensed Product, including those arising from
clinical trials conducted for any Licensed Product, and (b) all Regulatory
Approvals and applications therefor, including INDs, BLAs, approvals and
applications. Notwithstanding the foregoing, Regeneron shall not undertake any
of the activities described in this Section 5.1 prior to its exercise of the
Option, without Collaborator’s prior written consent, such consent not to be
unreasonably withheld.

5.2    Regulatory Cooperation; Right of Reference. Collaborator shall reasonably
cooperate with Regeneron or its Affiliates (including for the benefit of
Regeneron’s or any of its Affiliate’s Sublicensees), at Regeneron’s expense, in
the responsibilities described above in Section 5.1, including filing drug
master files Controlled by Collaborator or its Affiliates relating to
Collaborator Technology with Regulatory Authorities in the
Territory. Collaborator agrees to provide a letter of authorization to permit
Regeneron, its Affiliates or, upon Regeneron’s request, its or their
Sublicensees, to access and utilize such drug master files for use solely in
connection with the development, manufacture or commercialization of Licensed
Products. Collaborator shall provide Regeneron or its Affiliates (including for
the benefit of Regeneron’s or any of its Affiliate’s Sublicensees) with such
other information (or, to the extent the access and utilization of a drug master
file is not legally permitted in any jurisdiction in the Territory, all
information) reasonably available to Collaborator specifically relating to
Collaborator Technology that is reasonably requested by Regeneron or its
Affiliates (including for the benefit of Regeneron’s or any of its Affiliate’s
Sublicensees) in connection with any regulatory submission for Regulatory
Approval of any Licensed Product, including to the extent necessary to resolve
issues or answer questions raised by the applicable Regulatory
Authority. Collaborator hereby grants Regeneron and its Affiliates a
non-exclusive, sublicensable “right of reference” (as defined in 21 C.F.R. §
314.3(b)) to any of Collaborator’s filings with any Regulatory Authority in
order for any of Regeneron, its Affiliates or its or their Sublicensees to
prepare, submit and maintain its own filings with any Regulatory Authority for
any Licensed Product. Notwithstanding the foregoing, Regeneron agrees to (i)
limit disclosed information relating to Collaborator Technology to only
information that Regeneron (or such Affiliate or Sublicensee), in its reasonable
discretion, deems to be required by the applicable Regulatory

 

19



--------------------------------------------------------------------------------

Authority for such submissions, issues or questions or to obtain or maintain
Regulatory Approvals, and (ii) to inform Collaborator prior to making any such
disclosures and seek, and cooperate with Collaborator in seeking, a protective
order, confidential treatment or other appropriate remedy (including redaction)
to avoid and minimize public disclosure of such information relating to
Collaborator Technology that is not then publicly available.

ARTICLE 6

PERFORMANCE STANDARDS

6.1    Affiliates. Each Party may carry out its obligations under this Agreement
through its Affiliates and absolutely, unconditionally and irrevocably
guarantees to the other Party prompt performance when due and at all times
thereafter of the responsibilities, liabilities, covenants, warranties,
agreements and undertakings of its Affiliates pursuant to this
Agreement. Without limiting the foregoing, neither Party shall cause or permit
any Affiliate of such Party to commit any act (including any act or omission)
which such Party is prohibited hereunder from committing directly and each Party
shall be responsible under this Agreement for the acts, omissions and
performance of its Affiliates performing work under this Agreement to the same
extent it would if it had done such work itself.

6.2    Subcontracts. Each Party may perform any of its obligations under this
Agreement through one or more subcontractors, provided that (a) the
subcontracting Party remains responsible for the work allocated to, and payment
to, such subcontractors as it selects to the same extent it would if it had done
such work itself; (b) the subcontractor undertakes in writing obligations of
confidentiality and non-use regarding Confidential Information, that are
substantially the same as those undertaken by the Parties pursuant to ARTICLE 10
hereof; and (c) the subcontractor agrees in writing to assign all inventions and
intellectual property developed in the course of performing any such work under
the Collaboration Plan or otherwise under this Agreement to the Party retaining
such subcontractor, or as otherwise required under this Agreement and upon
request to sign any documents to confirm or perfect such assignment and to
cooperate in the preparation and prosecution of any such inventions. A Party may
also subcontract work on terms other than those set forth in this Section 6.2,
with the prior written approval of the other Party.

ARTICLE 7

OPTION AND LICENSES; EXCLUSIVITY AND DILIGENCE

7.1    Research License Grant by Regeneron. Regeneron grants to Collaborator a
non-exclusive, worldwide, sublicensable (solely to subcontractors retained in
accordance with Section 6.2), royalty-free license during the Term, under and to
the Regeneron Intellectual Property, solely for the purpose of the performance
of Collaborator’s obligations under the Collaboration Plan. The foregoing
license shall expire upon completion of all activities under the Collaboration
Plan.

 

20



--------------------------------------------------------------------------------

7.2    Research License Grant by Collaborator. Collaborator grants to Regeneron
a non-exclusive, worldwide, royalty-free, sublicensable (in accordance with
Section 7.8), license during the Term, under and to the Collaborator
Intellectual Property, solely for the purpose of the performance of Regeneron’s
activities included under the Collaboration Plan (or necessary to perform such
activities) and Regulatory, Support and Analytical Activities (the “Research
License”). The Research License shall expire upon expiration of the Option
Period.

7.3    Pre-Option Exclusivity. During the Exclusive Option Period, neither
Collaborator nor any of its Affiliates shall, [**].

7.4    Option. Collaborator hereby grants to Regeneron an option (the “Option”)
to enter into the Commercial License. The Option shall be exercisable by
Regeneron at any time during the Option Period, by notifying Collaborator of
such exercise in writing and paying the fee set forth in Section 8.1. During the
Exclusive Option Period, the Option shall be exclusive, meaning that Regeneron
shall have the sole right to exercise the Option and enter into the Commercial
License and Collaborator shall not grant to any Third Party during such period
any option, license or other rights that would limit or prohibit Collaborator’s
ability to grant the Commercial License to Regeneron. During the Non-Exclusive
Option Period, the Option shall be non-exclusive, meaning that the Option shall
terminate and not be available for exercise upon Collaborator entering into an
agreement with a Third Party during the Non-Exclusive Option Period that would
prevent it from granting the Commercial License to Regeneron (a “Conflicting
Agreement”). During the Non-Exclusive Option Period, if Collaborator receives
any good faith, bona-fide written proposal for a Conflicting Agreement (whether
set forth in a term sheet, letter of intent, memorandum of understanding, or
similar document) from any Third Party, then Collaborator shall notify Regeneron
of such events in writing and Regeneron shall have the opportunity (which shall
be no less than [**] days) to exercise the Option.

7.5    Commercial License. Upon exercise of the Option, Collaborator grants to
Regeneron an exclusive (even as to Collaborator), sublicensable (through
multiple tiers and in accordance with Section 7.8) license under the
Collaborator Intellectual Property to research, develop, make (and have made),
use, sell, offer for sale, and import Licensed Products in the Field in the
Territory (the “Commercial License”). [**].

7.6    Post-Option Period Exclusivity. In the event Regeneron exercises the
Option, neither Collaborator nor any of its Affiliates will, [**]; provided
that, Collaborator shall [**] of this Section 7.6 [**]. In the event of any
Change of Control of Collaborator, the foregoing covenant by Collaborator

 

21



--------------------------------------------------------------------------------

and its Affiliates will not apply to a Competing Product that is in advanced
pre-clinical development (i.e., at least at the state where a lead clinical
candidate has been identified), clinical development, subject to an IND filing,
under review for Regulatory Approval or being commercialized by a Third Party
described in the definition of “Change of Control,” or such Third Party’s
Affiliates (other than an Affiliate of Collaborator prior to the Change of
Control), prior to the closing of such Change of Control (such Competing
Product, an “Acquirer Competing Product”); provided that (i) Collaborator[**] in
connection with this Agreement and [**] pursuant to this Agreement. [**] this
Section 7.6[**] of this Section 7.6.

7.7    Diligence. Following the exercise of the Option, Regeneron shall use
Commercially Reasonable Efforts to research, develop and commercialize at least
one Licensed Product. For purposes of this Section 7.7, Commercially Reasonable
Efforts shall be deemed not to have been met by Regeneron if the first dose of a
Licensed Product in the first clinical trial after the Collaboration Clinical
Trial has not occurred by the earlier of (a) [**] after completion of the
Collaboration Clinical Trial for such Licensed Product or (b) [**] after the
initiation of IND Enabling GLP Toxicology Studies for such Licensed Product;
provided that, the time periods in subclauses (a) and (b) above shall be (i)
extended and shall not expire if and for so long as Regeneron has not ceased
research and development of all Licensed Products without plans to resume such
activities with respect to at least one Licensed Product within the succeeding
[**] and (ii) tolled during any period of time that any clinical trial for a
Licensed Product is ceased or delayed due to (1) communications from a
Regulatory Authority or (2) development of a delivery device intended for
commercial Licensed Product that is to be used to in a clinical trial for such
Licensed Product; provided that Regeneron is using commercially reasonable
efforts to resume such clinical trial or develop such device, as
applicable. Commercially Reasonable Efforts shall apply on a Territory-wide
basis and not on a country-by-country or jurisdiction-by-jurisdiction basis,
meaning that the failure to use Commercially Reasonable Efforts to develop or
commercialize a Licensed Product in a particular country shall not be deemed a
breach of this Section 7.7, unless such failure amounts to a failure to use
Commercially Reasonable Efforts in the Territory as a whole. Within [**] days
after filing of a BLA for a Licensed Product, and at least [**] thereafter, the
Parties shall meet and Regeneron shall provide Collaborator with a summary and
update of commercialization activities and plans.

7.8    Sublicensing by Regeneron. Regeneron shall have the right, in its
reasonable discretion, to sublicense the Research License to its wholly-owned
Affiliates and the Commercial License to its Affiliates and any Third Party,
through multiple tiers. Regeneron shall remain liable for any breach of this
Agreement by its Sublicensees and Affiliates.

 

22



--------------------------------------------------------------------------------

ARTICLE 8

FINANCIAL TERMS

8.1    Option Exercise Fee. Within [**] days of the exercise of the Option,
Regeneron shall pay to Collaborator Ten Million Dollars ($10,000,000).

8.2    Milestone Payments. Regeneron shall notify Collaborator of the
achievement by Regeneron, its Affiliate or Sublicensee of each milestone event
set forth in Section 8.2.1 or 8.2.2 below and shall pay Collaborator the
corresponding milestone payment within [**] days after such achievement;
provided that, if the First Development Milestone is achieved, but not pursuant
to the proviso in the definition of “First Development Milestone” (i.e., [**]),
then Regeneron, in its sole discretion, may elect either to pay or not to pay
the First Development Milestone, and the notice described in this Section 8.2
shall include such election. If Regeneron elects not to pay the First
Development Milestone, then Collaborator shall have the right to terminate this
Agreement pursuant to Section 14.2.4.

8.2.1    Development Milestones. Subject to the proviso in Section 8.2,
Regeneron shall pay to Collaborator the milestone payments described in this
Section 8.2.1 upon achievement (first occurrence) of the corresponding milestone
event on a Licensed Product-by-Licensed Product basis (i.e., payable for each
Licensed Product that achieves such milestone).

 

Development Milestone Event

  

Milestone Payment

First Development Milestone

  

[**] Dollars ($[**])

[**]

  

[**] Dollars ($[**])

[**]

  

[**] Dollars ($[**])

The First Commercial Sale of a Licensed Product

  

One Hundred Million Dollars ($100,000,000)

Each milestone payment payable by Regeneron pursuant to this Section 8.2.1 shall
be payable only once for each Licensed Product; provided that, if any Licensed
Product achieves any development milestone event and the development or
commercialization of such Licensed Product is subsequently ceased and another
Licensed Product Directed to the same Licensed Target as the ceased Licensed
Product is substituted for such ceased Licensed Product, then, with respect to
the substitute Licensed Product, payments for the achievement of the same
milestone events that were achieved by such ceased Licensed Product and paid by
Regeneron shall not be payable. In addition, if for any reason a milestone event
corresponding to a milestone payment in the table above does not occur prior to
the occurrence of the next sequential milestone event in the table above (e.g.,
[**]), then such prior non-occurring milestone event shall be deemed to occur
concurrently with the occurrence of such next sequential milestone event.

[**].

 

23



--------------------------------------------------------------------------------

8.2.2    Sales Milestones. Regeneron shall pay to Collaborator the milestone
payments described in this Section 8.2.2 upon achievement (first occurrence) of
the corresponding sales milestone event.

 

Sales Milestone Event

  

Milestone Payment

The first occasion that aggregate annual Net Sales of all Licensed Products in a
calendar year in the Territory exceed [**] Dollars ($[**])   

[**] Dollars ($[**])

The first occasion that aggregate annual Net Sales of all Licensed Products in a
calendar year in the Territory exceed [**] Dollars ($[**])   

[**] Dollars ($[**])

Each milestone payment payable by Regeneron pursuant to this Section 8.2.2 shall
be payable only once for all Licensed Products. If for any reason a sales
milestone event corresponding to a milestone payment in the table above does not
occur prior to the occurrence of the next sequential milestone event in the
table above (e.g., aggregate annual Net Sales for all Licensed Products in a
calendar year exceeds $[**], but the milestone for annual Net Sales exceeding
$[**] was not previously paid), then such prior non-occurring milestone event
shall be deemed to occur concurrently with the occurrence of such next
sequential milestone event.

8.3    Royalties. Regeneron shall pay to Collaborator, on a Licensed
Product-by-Licensed Product basis, a royalty on the Net Sales of each Licensed
Product in the Territory as described in this Section 8.3. A royalty shall only
be payable on Net Sales of a Licensed Product in any country in the Territory
that occur during the Royalty Term for such Licensed Product in such country.

(a)    A royalty in the amount of [**] percent ([**]%) on the portion of Net
Sales that occur in the Territory less than or equal to [**] Dollars ($[**])
within a calendar year.

(b)    A royalty in the amount of [**] percent ([**]%) on the portion of Net
Sales that occur in the Territory over [**] Dollars ($[**]) but less than or
equal to [**] Dollars ($[**]) within a calendar year.

(c)    A royalty in the amount of [**] percent ([**]%) on the portion of Net
Sales that occur in the Territory over [**] Dollars ($[**]) but less than or
equal to [**] Dollars ($[**]) within a calendar year.

(d)    A royalty in the amount of [**] percent ([**]%) on the portion of Net
Sales that occur in the Territory over [**] U.S. Dollars ($[**]) within a
calendar year.

 

24



--------------------------------------------------------------------------------

8.4    Royalty Reductions & Adjustments.

(a)    In the event that Net Sales of a Licensed Product occur in any country
during the Royalty Term, but in a period when no Valid Claim exists in such
country under (i) the [**] that, but for the licenses granted by this Agreement,
would be infringed by the importing, selling or offering for sale of such
Licensed Product in such country or (ii) [**] that remains in effect and Covers
the importing, offer for sale or sale of such Licensed Product in such country,
then the royalty rate for royalties payable to Collaborator under Section 8.3
with respect to such Net Sales shall be reduced by [**] percent ([**]%).

(b)    In the event that Regeneron enters into one or more Patent licenses from
any Third Party in order to make, use, sell, offer for sale or import a Licensed
Product in any country in the Territory and such license is [**] (hereinafter
“Third Party Patent Licenses”), then [**] percent ([**]%) of [**] (“Third Party
Payment Reduction”) shall be creditable against the royalty payments due to
Collaborator based on Net Sales of such Licensed Product in such country under
Section 8.3; provided, however, that no such credit may reduce any royalty
payment by more than [**] percent ([**]%) of the royalty payment that would have
been due absent this Section 8.4(b).

(c)    In the event that any Third Party sells a Competing Product to any
Licensed Product in any country in the Territory without the approval of, or the
grant of a license from, Regeneron: (i) at the time of [**], then the royalty
rate for royalties payable to Collaborator under Section 8.3 for Net Sales of
the applicable Licensed Product shall be reduced by [**]%; or (ii) at any
subsequent time and, following the first commercial sale of such Competing
Product in such country, [**], the royalty rate for royalties payable to
Collaborator under Section 8.3 for Net Sales of the applicable Licensed Product
in such country shall be reduced by [**] percent ([**]%).

(d)    If, in any Calendar Quarter any of the royalty reductions described in
Sections 8.4(a), 8.4(b) or 8.4(c) apply in one or more but not all countries in
the Territory and Net Sales in the Territory in such Calendar Quarter exceed one
or more of the royalty percentage tiers described in Section 8.3, then such
royalty reductions shall be applied to Net Sales in each such percentage tier in
the same proportion as (i) the Net Sales to which such royalty reductions apply
bear to (ii) the aggregate Net Sales subject to royalty payments in such
Calendar Quarter.

(e)    In no event shall the royalties paid by Regeneron to Collaborator in any
Calendar Quarter be reduced pursuant to Sections 8.4(a), 8.4(b) and/or 8.4(c) to
less than [**] percent ([**]%) of the amounts that would be owed in the absence
of such reductions. [**].

8.5    Royalty Reports and Payments. Commencing with the Calendar Quarter in
which the First Commercial Sale of a Licensed Product by Regeneron its
Affiliates or Sublicensees occurs, until the Calendar Quarter in which the
expiration of the Royalty Term for all Licensed Products in the Territory
occurs, Regeneron shall make written reports to Collaborator within [**] days
after the end of each such Calendar Quarter, stating in each such report the Net
Sales in Dollars of each Licensed Product sold during such Calendar Quarter by
Regeneron, its Affiliates or Sublicensees and the calculation of royalty
payments due to Collaborator on such Net Sales. Regeneron shall pay to
Collaborator the total royalties, if any, due for the

 

25



--------------------------------------------------------------------------------

period of the report required in this Section 8.5, within [**] days following
delivery of such report. If no royalties are due, Regeneron shall so report. An
example of the report required by this Section 8.5, including examples of the
calculation of royalties and royalty reductions, is set forth in the Royalty
Calculation Appendix attached hereto.

8.6    Regeneron Reimbursable Cost Reporting and Reimbursement. For each
Calendar Quarter commencing with the first Calendar Quarter in which Regeneron
Reimbursable Costs are incurred by Regeneron, Regeneron shall provide to
Collaborator within [**] days following the end of each such Calendar Quarter a
written report (in electronic form) summarizing the material activities
undertaken by Regeneron during such Calendar Quarter together with a statement
of the corresponding Regeneron Reimbursable Costs incurred by Regeneron during
such Calendar Quarter. Within [**] days following the delivery of the report
required by this Section 8.6, Collaborator shall pay to Regeneron the total
undisputed amount of Regeneron Reimbursable Costs specified in such report.
Notwithstanding the foregoing, Collaborator shall not be obligated to pay
Regeneron Reimbursable Costs if and to the extent such payment would result in
the aggregate amount of Collaborator’s payments under this Section 8.6 to exceed
the Regeneron Reimbursable Costs Cap.

8.7    Audit Rights. Collaborator shall have the right to audit Regeneron’s and
its Affiliates’ records relating to royalty reports and Regeneron Reimbursable
Cost reports at Collaborator’s own expense, but only to the extent such records
are reasonably required to verify the royalties or Regeneron Reimbursable Costs
payable under this Agreement. Collaborator shall have the right to engage an
independent, certified, internationally-recognized public accounting firm
reasonably acceptable to Regeneron to inspect Regeneron’s relevant records;
provided, however, that such auditor shall not disclose Regeneron’s Confidential
Information to Collaborator, except to the extent such disclosure is necessary
to verify the amount of royalties or Regeneron Reimbursable Costs due under this
Agreement. Collaborator may exercise such inspection right upon reasonable
advance notice to Regeneron and only during normal business hours during the
term of this Agreement and within [**] years after its termination or
expiration. Such inspections may be exercised [**], within [**] years after the
applicable payment was made to which such records relate, and any data and
information relating to any particular payment shall be audited only once. Any
amounts shown to be owing by any such audit by one Party to the other shall be
paid promptly, together with interest calculated as set forth in Section 8.9. If
any audit reveals an underpayment or overcharge by Regeneron that exceeds [**]
percent ([**]%) of the amount actually due to or payable by Collaborator in
respect of any Calendar Quarter, then Regeneron shall pay Collaborator’s
expenses for the audit in addition to the underpaid or overcharged amount.

 

26



--------------------------------------------------------------------------------

8.8    Payments. All payments under this Agreement shall be made in U.S. Dollars
by bank wire transfer in immediately available funds to an account designated by
the Party to which such payments are due. In those cases where the amount due in
U.S. Dollars is calculated based upon one or more currencies other than U.S.
Dollars, such amounts shall be converted to U.S. Dollars at the average rate of
exchange for the Calendar Quarter to which such payment relates using the
arithmetic mean of the daily rate of exchange (Mid Price Close), as reported in
Thomson Reuters Eikon, or any other source as agreed to by the Parties.

8.9    Late Payments. The paying Party shall pay interest to the other Party on
the aggregate amount of any payment that is not paid on or before the date such
payment is due under this Agreement at a rate equal to the one month London
Inter-Bank Offering Rate (LIBOR) U.S. Dollars, as quoted on Thomson Reuters
Eikon, or any other source as agreed to by the Parties, effective from the date
on which the payment was due, [**] unless such payments are disputed in good
faith. The Parties agree that if there is a good faith dispute regarding any
payment amount, (a) only the disputed amount shall be withheld from the payment
and the undisputed amount shall be paid within the timeframes set forth in this
ARTICLE 8 and (b) this provision shall not apply to such disputed amount during
the pendency of such dispute.

8.10    Tax. Regeneron will make all payments to Collaborator under this
Agreement without deduction or withholding for Taxes except to the extent that
any such deduction or withholding for Taxes is required by Applicable Laws. Any
Tax required to be withheld under Applicable Laws on amounts payable to
Collaborator under this Agreement will promptly be paid by Regeneron on behalf
of Collaborator to the appropriate Governmental Authority, and Regeneron will
furnish Collaborator with proof of payment of such Tax as soon as
practicable. Any such Tax required to be withheld will be an expense of and
borne by Collaborator. The Parties will cooperate to secure a reduction in the
rate of applicable Taxes withheld. Regeneron will make payments to Collaborator
under this Agreement from an entity domiciled in the United States, Ireland, or
any jurisdiction that does not require withholding for payments to the United
States.

ARTICLE 9

INTELLECTUAL PROPERTY

9.1    Ownership of Newly Created Intellectual Property. Collaboration
Inventions shall be owned as set forth in this Section 9.1.

(a)    Collaborator shall solely own all Collaborator Technology Inventions,
regardless of inventorship.

(b)    Regeneron shall solely own all Therapeutic Inventions, regardless of
inventorship.

 

27



--------------------------------------------------------------------------------

(c)    With regards to Collaboration Inventions that are neither Collaborator
Technology Inventions nor Therapeutic Inventions (“Other Collaboration
Inventions”), as between the Parties, each Party shall solely own all such Other
Collaboration Inventions and intellectual property rights therein (including
Know-How, Patents and copyrights) that are conceived or made solely by
employees, sublicensees, independent contractors, agents or consultants of such
Party or its Affiliates, or other individuals having an obligation to assign
such Other Collaboration Inventions solely to such Party or its Affiliates or
for which ownership vests in such Party or its Affiliates by operation of law
(such employees, sublicensees, independent contractors, agents, consultants or
other individuals, “Personnel,” and such Other Collaboration Inventions, “Sole
Inventions”). Sole Inventions conceived or made solely by Personnel of
Collaborator or its Affiliates or for which ownership vests in Collaborator or
its Affiliates by operation of law are referred to herein as “Collaborator Sole
Inventions.” Sole Inventions made solely by Personnel of Regeneron or its
Affiliates or for which ownership vests in Regeneron or its Affiliates by
operation of law are referred to herein as “Regeneron Sole Inventions.”

(d)    With regards to Other Collaboration Inventions that are conceived or made
jointly by Personnel of Collaborator or its Affiliates or for which ownership
vests in Collaborator or its Affiliates by operation of law, on the one hand,
and by Personnel of Regeneron or its Affiliates or for which ownership vests in
Regeneron or its Affiliates by operation of law, on the other hand, the Parties
shall jointly own all such inventions and intellectual property rights therein
(including Know-How, Patents and copyrights), with each Party having an equal,
undivided interest therein (“Joint Inventions”).

(e)    Inventorship of Collaboration Inventions shall be determined in
accordance with United States patent laws.

(f)    To the extent that (i) any right, title or interest in or to any
Collaboration Invention vests in a Party or its Affiliate, by operation of Law
or otherwise, in a manner contrary to the agreed upon ownership as set forth in
this Agreement or (ii) [**]), then such Party (or its Affiliate) shall, and
hereby does, irrevocably assign to the other Party such of its right, title and
interest in and to such Collaboration Invention or [**], and all intellectual
property rights therein and thereto, to the other Party to the extent required
to effect the foregoing ownership principles without the need for any further
action by any Party.

(g)    Each Party shall have an equal, undivided interest in Joint Inventions,
which may be sublicensed to Third Parties, and any ownership rights therein may
be transferred, in whole or in part, by each Party without consent of the other
Party, unless otherwise prohibited by this Agreement and subject to any licenses
thereunder granted under this Agreement; provided, however, that [**] nothing in
this ARTICLE 9 shall relieve a Party or its Affiliates of their obligations
under ARTICLE 10 with respect to Confidential Information of any Party provided
by the other Party or such other Party’s Affiliates. Neither Party hereto shall
have the duty to account to the other Party for any revenues, profits or rights
obtained from any transfer of its interest in, or its use, sublicense or other
exploitation of, a Joint Invention outside the scope of this Agreement. To the
extent necessary to effect the intent of this Section 9.1(g), each Party grants
to the other Party a nonexclusive, royalty-free, worldwide, sublicensable
license under such Party’s interest in Joint Inventions, and all intellectual
property rights therein, to make, use, sell, offer for sale and import the
relevant Joint Invention, for all purposes.

 

28



--------------------------------------------------------------------------------

9.2    Prosecution and Maintenance of Patents.

(a)    Subject to this Section 9.2, (i) Collaborator, at its own expense, shall
have the right to prepare, file, prosecute and maintain Patents claiming
Collaborator Technology Inventions and Collaborator Sole Inventions, (ii)
Regeneron, at its own expense, shall have the right to prepare, file, prosecute
and maintain Patents claiming Therapeutic Inventions and Regeneron Sole
Inventions and (iii) Regeneron, [**], shall have the right to prepare, file,
prosecute and maintain the Joint Patents.

(b)    Subject to Section 9.2(c), Collaborator, by counsel it selects, shall use
Commercially Reasonable Efforts to prepare, file, prosecute and maintain the
Collaborator Patents in the countries mutually agreed upon by the
Parties. Collaborator shall keep Regeneron reasonably informed regarding the
status of such activities. Collaborator shall have the sole right to make any
final decisions regarding the filing, prosecution and maintenance of the
Collaborator Patents, subject to Section 9.2(c). [**].

(c)    In the event that Collaborator desires to abandon, withdraw or otherwise
discontinue the maintenance or prosecution of any Collaborator Patent in the
Territory, Collaborator shall provide reasonable prior written notice to
Regeneron of such intention (which notice shall, in any event, be given no later
than [**] days prior to the next deadline for any action that may be taken with
respect to such Patent with the applicable patent office). Regeneron shall have
the right, but not the obligation, to assume responsibility for the prosecution
and maintenance thereof in Collaborator’s name [**].

(d)    Subject to Section 9.2(e), Regeneron, [**], in consultation with
Collaborator, shall be responsible for the preparation, filing, prosecution and
maintenance of the Joint Patents. Regeneron shall provide Collaborator with
[**]. Regeneron shall [**]. Collaborator and Regeneron shall [**]; provided if
they do [**], Regeneron shall have [**]. Regeneron shall [**]; provided that
Regeneron shall not amend or cancel any claim that would materially affect the
scope of any Joint Patents (including substantially narrowing or canceling any
claim without reserving the right to file a continuing or divisional Patent,
abandoning any such Joint Patent, withdrawing any such Joint Patent, disclaiming
any term of such Joint Patent, or not filing or perfecting the filing of any
such Joint Patent in any country) without the prior written consent of
Collaborator (provided that, if Collaborator [**], Collaborator shall [**],
except that Regeneron [**] pursuant to this Section 9.2(d).

(e)    In the event that Regeneron desires to abandon, withdraw or otherwise
discontinue the maintenance or prosecution of any Joint Patent in the Territory,
Regeneron shall provide reasonable prior written notice to Collaborator of such
intention (which notice shall, in any event, be given no later than [**] days
prior to the next deadline for any action that may be taken with respect to such
Patents with the applicable patent office) and Collaborator shall have the
right, but not the obligation, to assume responsibility for the prosecution and
maintenance thereof in the Parties’ names [**].

(f)    If Collaborator desires to file a patent application that includes the
[**], then Collaborator shall [**] Regeneron, at least [**] days prior to the
anticipated filing date, [**].

 

29



--------------------------------------------------------------------------------

  (i) In the event Collaborator desires to file a patent application, in
accordance with Collaborator’s rights under this Agreement, [**], Collaborator
shall [**] Regeneron, at least [**] days prior to the anticipated filing date,
[**]. In the event that, during such [**] day period, Regeneron [**]
Collaborator that such patent application [**], then Collaborator shall, [**],
and Collaborator and Regeneron shall [**]. For clarity, Collaborator shall [**].

 

  (ii) In the event Regeneron desires to file a patent application, in
accordance with Regeneron’s rights under this Agreement, [**], Regeneron shall
[**] Collaborator, at least [**] days prior to the anticipated filing date,
[**]. In the event that, during such [**] day period, Collaborator [**]
Regeneron that such patent application [**], then Regeneron shall, [**], and
Collaborator and Regeneron shall [**]. For clarity, Regeneron shall [**].

(g)    Each Party agrees to cooperate with the other with respect to the
preparation, filing, prosecution and maintenance of Patents pursuant to this
Section 9.2, including the execution of all such documents and instruments and
the performance of such acts (and causing its relevant Personnel to execute such
documents and instruments and to perform such acts) as may be reasonably
necessary in order to permit the other Party to continue any preparation,
filing, prosecution or maintenance of Patents, including those Patents either
Party has elected not to pursue as provided for in Sections 9.2(c) and (e).

9.3    Administrative Patent Proceedings.

(a)    Each Party shall notify the other within [**] days of receipt by such
Party of information concerning the request for, or filing or declaration of,
any reissue, re-examination, post-grant review, inter partes review,
interference, opposition, derivation proceeding or supplemental examination or
other administrative proceeding relating to [**]. The Parties shall thereafter
[**]. Subject to Section [**], as applicable, and [**], by Collaborator
[**]. Collaborator and Regeneron shall [**], in which case the [**]. In the
[**]. Collaborator shall [**]. Neither Party shall [**].

(b)    When any proceeding under Section 9.3(a) involves Patents involved in an
Infringement Action under Section 9.4, any decisions on whether to initiate or
how to respond to such a proceeding, as applicable, and the course of action in
such proceeding shall be made by the Party controlling such Infringement Action,
in consultation with the other Party[**].

9.4    Third Party Infringement.

(a)    Each Party shall promptly report in writing to the other Party during the
Term any known or suspected infringement by a Third Party of [**] in the Field,
in each case of which such Party becomes aware and shall provide the other Party
with all evidence supporting or relating to such infringement in its
possession. In the event either Party initiates a proceeding pursuant to this
Section 9.4, the other Party shall cooperate fully and provide all assistance
reasonably requested by the initiating Party, including [**]

 

30



--------------------------------------------------------------------------------

(b)    [**].

(c)    Each of the Parties [**].

(d)    Except as set forth in Section 9.4(d), Collaborator shall have [**] as
Collaborator, [**].

(e)    If Collaborator [**], or if Collaborator [**], then Regeneron may
[**]. Regeneron shall thereafter [**]; provided, however, that Regeneron shall
[**]. Notwithstanding the foregoing, if a Regeneron [**], then (i) the Parties
will [**], Regeneron shall [**].

(f)    Subject to Section 9.4(f), Regeneron shall [**]. The Parties shall [**].

(g)    If Regeneron [**], or if Regeneron otherwise [**], then Collaborator may
thereafter [**]. Collaborator shall thereafter have [**].

(h)    The Party [**] in accordance with this Section 9.4, then, after [**].

(i)    In the event a Party [**] in accordance with this Section 9.4, the other
Party shall [**].

(j)    Notwithstanding anything in this Section 9.4 to the contrary, [**] in
accordance with this Section 9.4 shall [**].

9.5    Incept Agreement. Within [**] days following the Effective Date (or
within such other timeframe mutually agreed to by the Parties), Regeneron and
Incept shall enter into a separate agreement that includes provisions described
in the Incept Agreement Appendix.

ARTICLE 10

CONFIDENTIALITY

10.1    Non-use and Non-disclosure of Confidential Information. During the Term,
and for a period of [**] years thereafter, a Party shall (a) except to the
extent permitted by this Agreement or for the exercise of rights permitted by
this Agreement or otherwise agreed to in writing with the other Party, keep
confidential and not disclose to any Third Party any Confidential Information of
the other Party; (b) except in connection with activities contemplated by this
Agreement or the exercise of rights permitted by this Agreement or in order to
further the purposes of this Agreement or as otherwise agreed to in writing with
the other Party, not use for any purpose any Confidential Information of the
other Party; and (c) take all reasonable precautions to protect the Confidential
Information of the other Party (including precautions consistent with those a
Party employs with respect to its own confidential information of a similar
nature and in no event less than reasonable precautions to assure that no
unauthorized use or disclosure is made by others to whom access to the
Confidential Information of the Party is granted). Confidential Information
includes “Confidential Information” under

 

31



--------------------------------------------------------------------------------

the Prior Agreements and, beginning on the Effective Date, this ARTICLE 10 shall
govern such information and shall supersede the confidentiality and non-use
provisions of the Prior Agreements.

10.2    Exclusions Regarding Confidential Information. Notwithstanding anything
set forth in this ARTICLE 10 to the contrary, the obligations of Section 10.1
shall not apply to information to the extent that such information:

(a)    was already known to the receiving Party, other than under an obligation
of confidentiality to the other Party or its Affiliates, at the time of receipt
by the receiving Party, as demonstrated by the receiving Party’s written
records;

(b)    was generally available to the public or otherwise part of the public
domain at the time of its receipt by the receiving Party;

(c)    became generally available to the public or otherwise part of the public
domain after its receipt by the receiving Party other than through any act or
omission of the receiving Party in breach of this Agreement;

(d)    was received by the receiving Party from a Third Party who the receiving
Party does not know to be under an obligation of confidentiality to the
disclosing Party with respect to such information;

(e)    was independently developed by or for the receiving Party without use of
or reference to the Confidential Information of the other Party, as demonstrated
by the receiving Party’s written records; or

(f)    was released from the restrictions set forth in this Agreement by express
prior written consent of the disclosing Party.

10.3    Authorized Disclosures of Confidential Information. Notwithstanding the
foregoing, a Party may use and disclose the Confidential Information of the
other Party as follows:

(a)    to the extent required by law, rule, governmental regulation or request
from a Governmental Authority, including as may be required in connection with
any filings made with, or by the disclosure policies of, a major stock exchange;
provided that the Party seeking to disclose the Confidential Information of the
other Party shall (i) use all reasonable efforts to inform the other Party prior
to making any such disclosures and cooperate with the other Party in seeking a
protective order or other appropriate remedy (including redaction) and (ii)
whenever possible, request confidential treatment of such information;

(b)    subject to Sections [**] and [**], to the extent such use and disclosure
is reasonably required in the filing, prosecution, maintenance or publication of
any patent application or patent on inventions;

 

32



--------------------------------------------------------------------------------

(c)    as reasonably necessary to obtain or maintain any Regulatory Approval,
including to conduct preclinical studies and clinical trials and for pricing
approvals, for Licensed Products, provided that the receiving Party shall take
all reasonable steps to limit disclosure of the Confidential Information outside
the applicable Regulatory Authority and to otherwise maintain the
confidentiality of the Confidential Information in accordance with this
Agreement;

(d)    in a legal proceeding to enforce compliance with the terms and conditions
of this Agreement;

(e)    to the extent necessary, to Affiliates, employees, consultants, agents,
professional advisors (including, attorneys, accountants and actual and
prospective investment bankers), attorneys, contractors, and clinicians and to
actual or potential Sublicensees, licensees, collaborators, vendors, acquirers,
merger partners and sources of financing, in each case, under obligations of
confidentiality at least as restrictive as those used by the receiving Party to
protect its own proprietary or confidential information, but no less restrictive
than standard practice in the biotechnology industry, in each case who have a
need to know such information (i) in connection with such Party performing its
obligations or exercising its rights under this Agreement or, (ii) with respect
to actual or potential acquirers, merger partners and sources of financing only,
for the purpose of evaluating and entering into a transaction with such party;
or

(f)    a Party may disclose the existence and terms of this Agreement where
required, as reasonably determined by the legal counsel of the disclosing Party,
by Applicable Law or by applicable stock exchange regulation, although, to the
extent practicable, the other Party shall, subject to the next sentence of this
Section 10.3(f), be given at least [**] Business Days’ advance written notice of
any such required disclosure to comment and the disclosing Party shall
reasonably consider such comments provided by such other Party on the proposed
disclosure. In case either Party is obliged to publicly disclose or file this
Agreement as a “material agreement” in accordance with Applicable Law or
applicable stock exchange regulations (“SEC Filing”), this Agreement shall be
redacted by the filing Party to the extent permissible upon the advice of legal
counsel, and the filing Party shall provide the other Party a copy of such
redacted Agreement as soon as reasonably available prior to the date of filing,
but in no event later than [**] Business Days in advance of such SEC Filing to
enable the other Party to review and comment on the scope of such redaction
(such [**] Business Day period, the “SEC Filing Comment Period”). The filing
Party shall consider the comments of the reviewing Party in good faith. The
filing Party shall not be obligated to accept comments contrary to the advice of
its legal counsel. With respect to any comments of the reviewing Party made
prior to the expiration of the first [**] days of the SEC Filing Comment Period,
(a) the filing Party shall promptly notify the reviewing Party of any unaccepted
comments and (b) the filing Party shall make a member of its senior management
(senior vice president or above, and having decision-making authority over the
content of the SEC Filing) and securities counsel available for a discussion
with the reviewing Party’s senior management and securities counsel to resolve
such comments no later than [**] days prior to the expiration of the SEC Filing
Comment Period. Notwithstanding the foregoing, neither Party shall be required
to again provide to the other Party for comment and review any proposed redacted
Agreement in connection with an SEC Filing where such redactions have previously
been publicly disclosed or filed in accordance with this Section 10.3(f). The
Parties acknowledge that Collaborator intends to file a Current Report on Form
8-K pursuant to the Securities Exchange Act of 1934 in connection with the entry
into this Agreement (the “Form 8-K”). Collaborator agrees that the Form 8-K
shall be in the form set forth on the 8-K Exhibit to this Agreement.

 

33



--------------------------------------------------------------------------------

10.4    Terms of this Agreement. The Parties agree that this Agreement and the
terms hereof will be considered Confidential Information of both Parties but can
be disclosed as provided under Section 10.3.

10.5    Research Results. Research Results are the Confidential Information of
Regeneron. Regeneron hereby consents to Collaborator’s use and disclosure of
Research Results solely as described in this Section 10.5. Collaborator may use
Research Results for (a) conducting its activities related to this Agreement,
(b) [**], and, (c) subject to Section 9.2(f) and Section 9.2(g), the filing and
prosecution of Patents claiming Collaborator Technology Inventions or
Collaborator Sole Inventions or, subject to Section 9.2(d) and Section 9.2(e),
Joint Patents. Collaborator may disclose Research Results [**] to Third Parties;
provided that, (x) such disclosure is subject to confidentiality restrictions at
least as restrictive as those contained herein and any Publication of such
Research Results is subject to the same consent and review rights as set forth
in Section 11.2 (to the same extent as if Collaborator were making such
Publication), (y) the identity of any Licensed Target, Collaboration Therapeutic
Molecule, or Licensed Product has been removed and (z) any mention of Regeneron
in relation to such Research Results has been removed.

10.6    No License. As between the Parties, Confidential Information disclosed
hereunder shall remain the property of the disclosing Party. Disclosure of
Confidential Information to the other Party shall not constitute any grant,
option or license to the other Party, beyond those licenses expressly granted
hereunder, under any Patent, trade secret or other rights now or hereinafter
held by the disclosing Party.

ARTICLE 11

PUBLICITY; PUBLICATIONS

11.1    Publicity. Except as permitted in ARTICLE 10 or this Section 11.1,
neither Party shall issue any press release or other public announcement
concerning this Agreement without the prior written approval of the other Party.

11.1.1    By Regeneron. Regeneron may issue any press release or other public
announcement concerning any Licensed Product following its exercise of the
Option and payment of the Option Exercise Fee, provided that Regeneron shall use
reasonable efforts to give Collaborator a reasonable opportunity to review and
comment on the contents of each such press release prior to its issuance and
Regeneron shall give good faith consideration to Collaborator’s comments that
are submitted to Regeneron within [**] Business Days of Regeneron’s provision of
the draft press release or other public announcement, or such shorter period as
Regeneron has been advised by legal counsel, otherwise Collaborator’s review and
comment rights shall be deemed waived with respect to such press release or
public announcement.

 

34



--------------------------------------------------------------------------------

11.1.2    By Collaborator. Collaborator may issue the press release set forth in
the Initial Press Release Appendix attached hereto following the Effective
Date. Collaborator may issue additional press releases regarding Regeneron’s
exercise of the Option, achievement of any development or sales milestone event
hereunder, or receipt of any Regulatory Approval of any Licensed Product,
provided that Collaborator gives Regeneron a reasonable opportunity to review
and comment on the contents of each such press release prior to its issuance and
Collaborator shall give good faith consideration to Regeneron’s comments that
are submitted to Collaborator within [**] Business Days of Collaborator’s
provision of the draft press release or other public announcement, or such
shorter period as Collaborator has been advised by legal counsel,
otherwise Regeneron’s review and, comment rights shall be deemed waived with
respect to such press release or public announcement. Notwithstanding the
foregoing, Collaborator shall not be permitted to make any press release or
other public disclosure that includes non-public information relating to a
Licensed Product (other than the achievement of any development or sales
milestone event hereunder) without Regeneron’s prior written consent.

11.2    Publications. Neither Party shall disclose to Third Parties any papers,
presentations, posters, slides, abstracts, manuscripts, marketing materials, or
make any other similar disclosure to Third Parties (“Publication”) that (a)
includes Research Results, identifies the other Party or any Licensed Product
or, in the case of Collaborator, discloses the fact that Regeneron is pursuing
any Licensed Product or (b) otherwise concerns any aspect of this Agreement or
the activities performed hereunder (except to the extent expressly permitted by
the terms of this Agreement), in each case, without the express written consent
of the other Party. Regeneron shall be permitted to make any Publication
concerning any Licensed Product following its exercise of the Option without
restriction except as to Confidential Information of Collaborator as provided
below. With respect to any Publication proposed by Regeneron which utilizes
Research Results, Collaborator shall have the right to review any such
Publication. Regeneron shall submit to Collaborator the proposed Publication at
least [**] calendar days prior to the date of submission for publication or the
date of presentation, whichever is earlier. Collaborator shall review such
submitted materials and respond to Regeneron within a reasonable time, but in
any case within [**] calendar days of receipt thereof. At the option of
Collaborator, Regeneron shall (i) delete from such proposed publication or
presentation any Confidential Information of Collaborator or (ii) delay the date
of submission or presentation for a period of time sufficiently long (but in no
event longer than [**] calendar days) to permit Collaborator to seek appropriate
patent protection. Once a Publication has been approved by Collaborator (or to
the extent information in any proposed Publication is then available to the
public), either Party may make subsequent public disclosure of the contents of
such Publication (or other public information) without the further approval of
the other Party; provided such content is not presented with any new data or
information or conclusions or in a form or manner that materially alters the
subject matter therein. For clarity, this Section 11.2 shall not prohibit
Collaborator’s disclosure of [**] to a Third Party under the conditions
described in Section 10.5.

 

35



--------------------------------------------------------------------------------

11.3    No Right to Use Names. Except as expressly provided herein, no right,
express or implied, is granted by this Agreement to any Party to use in any
manner the name of the other Party or its Affiliates or any other trade name,
symbol, logo or trademark of the other Party or its Affiliates in connection
with the performance of this Agreement; provided that, without Collaborator’s
consent, Regeneron may state that Regeneron is licensed by Collaborator under
the Collaborator Intellectual Property.

ARTICLE 12

REPRESENTATIONS, WARRANTIES AND COVENANTS

12.1    Mutual Representations and Warranties. Each Party represents and
warrants to the other Party that, as of the Effective Date:

(a)    it is duly organized, validly existing and in good standing under the
laws of its jurisdiction of incorporation;

(b)    it has obtained all necessary consents, approvals and authorizations of
all Governmental Authorities and other persons or entities required to be
obtained by it in connection with this Agreement;

(c)    the execution, delivery and performance of this Agreement have been duly
authorized by all necessary corporate action on its part;

(d)    this Agreement is its legal, valid and binding obligation, enforceable in
accordance with the terms and conditions hereof (subject to Applicable Laws of
bankruptcy and moratorium);

(e)    it has the legal and corporate right and power to enter into this
Agreement and to fully perform its obligations hereunder;

(f)    such Party is not prohibited by the terms of any agreement to which it is
a party from granting the licenses granted to the other Party under ARTICLE 7
hereof and it has not granted any right to any Third Party relating to any
intellectual property or proprietary right licensed, granted or assigned by it
to the other Party hereunder that conflicts with the rights licensed, granted or
assigned to the other Party hereunder;

(g)    neither the execution and delivery of this Agreement nor the performance
hereof by such Party requires such Party to obtain any permits, authorizations
or consents from any Governmental Authority or from any other Person; and

(h)    it follows reasonable commercial practices common in the industry to
protect its proprietary and confidential information and intellectual property,
including requiring its employees, consultants and agents to be bound in writing
by obligations of confidentiality and non-disclosure, and requiring its
employees, consultants and agents to assign to it any and all

 

36



--------------------------------------------------------------------------------

inventions and discoveries discovered by such employees, consultants or agents
made within the scope of, and during their employment, and only disclosing
proprietary and confidential information to Third Parties pursuant to written
confidentiality and non-disclosure agreements.

12.2    Knowledge of Pending or Threatened Litigation. Each Party represents and
warrants to the other Party that, as of the Effective Date, there is no claim,
announced investigation, suit, action or proceeding pending or, to such Party’s
knowledge, threatened, against such Party before or by any Governmental
Authority or arbitrator that, individually or in the aggregate, could reasonably
be expected to (a) materially impair the ability of such Party to perform any of
its obligations under this Agreement or (b) prevent or materially delay or
materially alter the consummation of any or all of the transactions contemplated
hereby. During the Term, each Party shall promptly notify the other Party in
writing upon learning of any of the foregoing.

12.3    Additional Representations of Collaborator. As of the Effective Date,
Collaborator represents and warrants to, and agrees with, Regeneron that:

(a)    any Collaborator Intellectual Property purported to be provided under
this Agreement (including each Patent listed on the Collaborator Patents
Appendix) is Controlled (without any requirement to pay Additional Amounts) by
Collaborator and Collaborator has the right to provide and license such
Collaborator Intellectual Property to Regeneron and enforce (or have enforced)
such Collaborator Intellectual Property against Third Parties pursuant to the
terms of this Agreement;

(b)    no Third Party has the right to practice the Collaborator Patents in the
Field in the Territory in connection with any product containing a Large
Molecule Directed to a Licensed Target;

(c)    the Collaborator Intellectual Property is not subject to any lien or
other encumbrance in favor of any Third Party that conflicts with the rights or
licenses granted to Regeneron hereunder;

(d)    Collaborator owns or possesses sufficient legal rights to all
Collaborator Intellectual Property as of the Effective Date, without any known
infringement of the rights of others, and Collaborator has no knowledge that any
Third Party is infringing or misappropriating any of the Collaborator
Intellectual Property as of the Effective Date;

(e)    to Collaborator’s knowledge, the conception, development or reduction to
practice of any Collaborator Intellectual Property has not constituted or
involved the misappropriation of trade secrets or other rights of any Person;

(f)    to Collaborator’s knowledge, the issued Patents included in the
Collaborator Patents are not invalid or unenforceable, in whole or part;

 

37



--------------------------------------------------------------------------------

(g)    no Collaborator Patent is currently the subject of any reissue,
post-grant review, inter partes review, derivation proceeding, supplemental
examination, interference, opposition, reexamination or other administrative
proceeding;

(h)    neither Collaborator nor any of its Affiliates has entered into any
agreement with any Third Party in which Collaborator or such Affiliate has
granted or will grant license rights to a Third Party that prevent Regeneron
from exercising the rights granted in this Agreement;

(i)    the execution, delivery and performance of this Agreement shall not
breach, violate or conflict with any instrument or agreement concerning
Collaborator Intellectual Property; and shall not cause the forfeiture or
termination or give rise to a right of forfeiture or termination of any of
Collaborator Intellectual Property (or of any rights in, to or under any
Collaborator Intellectual Property);

(j)    Collaborator has not received any written notice from any Third Party
asserting or alleging that the manufacture, use, sale, offer for sale, supply or
importation by Collaborator (or its Affiliates) of products employing the
Collaborator Technology infringes any claim of an issued Patent of any Third
Party, or, if and when issued, any claim within any published Patent existing as
of the Effective Date of any Third Party, in the Territory in the Field;

(k)    neither Collaborator nor any of its Affiliates (i) has been debarred by a
Regulatory Authority, (ii) is subject to debarment by a Regulatory Authority;

(l)    notwithstanding any representation or warranty set forth herein,
Regeneron acknowledges that US Patent No. [**], and any other US and foreign
patent applications that claim priority thereto, are the subject of a prior,
nonexclusive license grant from [**] without any restriction as to field of use.

12.4    Disclaimers. EXCEPT AS OTHERWISE EXPRESSLY STATED IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY OF ANY KIND WITH RESPECT TO
PATENTS, KNOW-HOW, MATERIALS OR CONFIDENTIAL INFORMATION SUPPLIED BY IT TO THE
OTHER PARTY HEREUNDER, AND EXPRESSLY DISCLAIMS ALL WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE AND NON-INFRINGEMENT.

12.5    Non-Reliance. NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT TO
THE CONTRARY, REGENERON ACKNOWLEDGES AND AGREES THAT EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES EXPRESSLY MADE BY COLLABORATOR IN THIS AGREEMENT,
(INCLUDING IN THIS ARTICLE 12), COLLABORATOR IS NOT MAKING ANY REPRESENTATIONS
AND DOES NOT EXTEND ANY WARRANTIES

 

38



--------------------------------------------------------------------------------

OF ANY KIND, EITHER EXPRESS OR IMPLIED, WITH RESPECT TO ANY COLLABORATOR
INTELLECTUAL PROPERTY, COLLABORATOR MATERIAL, COLLABORATOR TECHNOLOGY,
COLLABORATION INVENTIONS OR CONFIDENTIAL INFORMATION SUPPLIED BY COLLABORATOR TO
REGENERON, INCLUDING WARRANTIES OF MERCHANTABILITY, NON-INFRINGEMENT OR FITNESS
FOR A PARTICULAR PURPOSE. NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT
TO THE CONTRARY, COLLABORATOR ACKNOWLEDGES AND AGREES THAT EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES EXPRESSLY MADE BY REGENERON IN THIS AGREEMENT,
(INCLUDING IN THIS ARTICLE 12), REGENERON IS NOT MAKING ANY REPRESENTATIONS AND
DOES NOT EXTEND ANY WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, WITH
RESPECT TO ANY REGENERON MATERIAL, REGENERON INTELLECTUAL PROPERTY,
COLLABORATION INVENTIONS OR CONFIDENTIAL INFORMATION SUPPLIED BY REGENERON TO
COLLABORATOR, INCLUDING WARRANTIES OF MERCHANTABILITY, NON-INFRINGEMENT OR
FITNESS FOR A PARTICULAR PURPOSE.

12.6    Mutual Covenants. Each Party hereby covenants to the other Party as of
the Effective Date that it shall not, during the Term, grant any right or
license to any Third Party in the Territory that would conflict with the rights
granted to the other Party under this Agreement in any material respect, and
shall not take any action that would materially conflict with or adversely
affect its obligations to the other Party under this Agreement.

12.7    Debarment. Neither Collaborator nor any of its Affiliates shall use, in
any capacity, in connection with the activities to be performed under this
Agreement, any Person who is or that has been debarred, or is the subject of
debarment proceedings by any Regulatory Authority. If Collaborator learns that a
Person performing on its behalf under this Agreement has been debarred by any
Regulatory Authority, or has become the subject of debarment proceedings by any
Regulatory Authority, Collaborator shall promptly notify Regeneron and shall
prohibit such Person from performing on its behalf under this Agreement.

12.8    Additional Representations, Warranties and Covenants Regarding the
Upstream Agreement. As of the Effective Date, Collaborator represents and
warrants to, and agrees with, Regeneron that:

(a)    any agreement with any Third Party pursuant to which (a) Collaborator
Controls Collaborator Intellectual Property or (b) such Third Party has any
interest in any Collaborator Intellectual Property (any such agreement, an
“Upstream Agreement”), is listed on the Upstream Agreement Appendix;

 

39



--------------------------------------------------------------------------------

(b)    except for the Upstream Agreement, Collaborator is not party to any other
Agreement with any Third Party providing for any fee or other payments that
would result from this Agreement or the intellectual property licenses
contemplated herein;

(c)    Collaborator is not, and to Collaborator’s knowledge, the other parties
thereto are not, in material breach, violation or default under the Upstream
Agreement and there does not exist, to the knowledge of Collaborator, any event
that, with the giving of notice or the lapse of time or both, would constitute
such a breach, violation or default;

(d)    the Upstream Agreement (i) constitutes a valid and binding obligation of
Collaborator, and (ii) to Collaborator’s knowledge, is binding and enforceable
against the other parties thereto;

(e)    neither Collaborator nor any of its Affiliates has received or given any
written notice, of an intention to terminate, not renew or challenge the
validity or enforceability of the Upstream Agreement;

(f)    Collaborator has provided to Regeneron, or allowed Regeneron access to
review, a true and complete copy of the Upstream Agreement and the Upstream
Agreement is, to Collaborator’s knowledge, in full force and effect as of the
Effective Date;

(g)    Collaborator shall not, without the prior written approval of Regeneron,
(i) amend any provision of the Upstream Agreement that would adversely impact
Regeneron’s rights under this Agreement or (ii) make any election or exercise
any right or option to terminate in whole or in part the Upstream Agreement that
would adversely impact Regeneron’s rights under this Agreement; and

(h)    Collaborator shall be responsible for the performance of all of its
obligations under the Upstream Agreement in accordance with the terms thereof,
including all payment obligations thereunder, and Collaborator shall devote
Commercially Reasonable Efforts to maintain the Upstream Agreement in full force
and effect, and to perform its obligations thereunder in all material respects,
as necessary to preserve Regeneron’s rights under this Agreement, and to keep
Regeneron informed of any breach or alleged breach of the Upstream Agreement and
any other material development pertaining thereto that would reasonably be
expected to have an adverse effect on Regeneron’s rights under this Agreement.

12.9    No Challenge. In the event Regeneron (itself or through an Affiliate or
agent) commences legal action or otherwise challenges the validity or
enforceability of the [**], Collaborator shall have the right, [**], to (a)
terminate this Agreement and any licenses granted hereunder, or (b) [**].

ARTICLE 13

INDEMNIFICATION; LIABILITY

13.1    Indemnification. Subject to Section 13.2, each Party shall indemnify,
defend and hold each of the other Party, its Affiliates and their respective
directors, officers, employees, consultants, licensors, and agents

 

40



--------------------------------------------------------------------------------

and the successors and assigns of any of the foregoing harmless from and against
any and all liabilities, damages, settlements, penalties, fines, costs or
expenses (including, without limitation, reasonable attorneys’ or accountants’
fees and other expenses of litigation) (collectively, “Losses”) arising,
directly or indirectly out of or in connection with any Third Party claims,
suits, actions, demands or judgments (“Third Party Claims”) to the extent
resulting from (a) the gross negligence or willful misconduct of such Party in
the performance of its obligations under this Agreement, (b) breach by such
Party of the representations, warranties, or covenants made in this Agreement,
(c) in the case of Regeneron’s obligation as an Indemnitor, the development or
commercialization of any Licensed Product sold by Regeneron or its Affiliates or
Sublicensees, but excluding any such Third Party Claim to the extent such Third
Party Claim concerns or arises from Collaborator Intellectual Property
incorporated into any Licensed Product, including any claim of infringement of
any intellectual property of any Third Party based upon such Collaborator
Intellectual Property; provided neither Party shall be required to indemnify the
other Party to the extent such Losses result from (i) the gross negligence or
willful misconduct of the other Party under this Agreement, or (ii) breach by
the other Party of the representations, warranties, or covenants made in this
Agreement.

13.2    Procedure. If a Party intends to claim indemnification under this
Agreement (the “Indemnitee”), it shall promptly notify the other Party (the
“Indemnitor”) in writing of the applicable Third Party Claim and potential
Loss. The Indemnitor shall have the right to control the defense thereof with
counsel of its choice as long as such counsel is reasonably acceptable to the
Indemnitee. Any Indemnitee shall have the right to retain its own counsel at its
own expense for any reason. The Indemnitee, its employees and agents, shall
reasonably cooperate with the Indemnitor and its legal representatives in the
investigation of any Third Party Claims covered by this Agreement. The
Indemnitor shall obtain the written consent of the Indemnitee before settling
any Third Party Claim; provided that, the Indemnitor shall not need the consent
of the Indemnitee hereunder for any settlement that includes a complete and
unconditional release of the Indemnitee from all liability with respect thereto
and that imposes no liability or obligation on the Indemnitee (other than the
obligation to pay money damages that are subject to payment by the
Indemnitor). The failure to deliver timely written notice to the Indemnitor
within a reasonable time after the commencement of any Third Party Claim shall
not relieve the Indemnitor of its obligations to the Indemnitee under Section
13.1, except to the extent the Indemnitor is prejudiced by such delay or
failure. It is understood that only Regeneron and Collaborator may claim
indemnity under this Agreement (on its own behalf or on behalf of its
Indemnitees), and other Indemnitees may not claim indemnity hereunder.

 

41



--------------------------------------------------------------------------------

13.3    Insurance. Each Party will maintain, for the duration of this Agreement,
insurance in an amount reasonably adequate to cover its obligations hereunder.

13.4    Limitation of Damages. NEITHER PARTY HERETO WILL BE LIABLE FOR INDIRECT,
INCIDENTAL, CONSEQUENTIAL, SPECIAL OR EXEMPLARY DAMAGES ARISING FROM OR RELATING
TO THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF SUCH DAMAGES, EXCEPT IN RESPECT
OF ANY BREACH OF A PARTY’S CONFIDENTIALITY OBLIGATIONS UNDER ARTICLE 10,
EXCLUSIVITY OBLIGATIONS UNDER SECTION 7.3 OR SECTION 7.6, OR INDEMNIFICATION
OBLIGATIONS UNDER THIS ARTICLE 13 FOR THIRD PARTY CLAIMS OR EITHER PARTY’S, ITS
AFFILIATES’ OR ITS OR THEIR PERSONNELS’ GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

ARTICLE 14

TERM AND TERMINATION

14.1    Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and, unless earlier terminated, will expire as set forth below:

(a)    If Regeneron has exercised the Option, this Agreement will expire on a
Licensed Product-by-Licensed Product and country-by-country basis, upon the
expiration of the applicable Royalty Term for a Licensed Product in a country.
Following such expiration of this Agreement, Collaborator hereby grants to
Regeneron a perpetual, sublicensable, fully paid-up, non-exclusive license under
the Collaborator Know-How to conduct research and to develop, make, have made,
use, sell, offer for sale and import Licensed Products in the Field in the
Territory.

(b)    If Regeneron has not exercised the Option, this Agreement will expire
upon the expiration of the Option Period.

14.2    Termination.

14.2.1    Termination for Convenience. Following the exercise of the Option,
Regeneron may terminate this Agreement as to any or all Licensed Products at any
time upon providing sixty (60) days’ prior written notice to Collaborator.

14.2.2    Material Breach. Either Party may terminate this Agreement in the
event of a material breach by the other Party of any of its obligations under
this Agreement. The Party seeking to terminate must provide written notice of
the material breach to the other Party, and termination will not become
effective if the other Party cures such breach within [**] days’ receipt of
written notice thereof (or [**] days in the case of a payment breach, provided,
however, that Collaborator shall have the additional cure period provided under
Section 8.2.1 in the event of the circumstances described therein), or, if
applicable, such longer period, but not to

 

42



--------------------------------------------------------------------------------

exceed [**] days, as would be reasonably necessary to cure such material breach
that is not a payment breach, provided the breaching Party has commenced and
continues its Commercially Reasonable Efforts to cure during the initial [**]day
period following the date on which the breach notice is provided and throughout
the extended cure period). For purposes of this Section 14.2.2, the term
“material breach” shall mean a breach by a Party that substantially undermines
the benefits reasonably expected to be realized by the non-breaching Party from
this Agreement, taken as a whole; provided that any failure of a Party to make
undisputed payments to the other Party shall be deemed a “material breach”. In
the event of any bona-fide, good-faith dispute as to whether a material breach
has occurred, the Party seeking to terminate this Agreement shall not have the
right to do so until the matter is finally, judicially determined (or, upon
mutual agreement of the Parties, determined by arbitration or otherwise settled
by the Parties).

14.2.3    Insolvency or Bankruptcy. Either Party may terminate this Agreement
effective upon written notice to the other Party upon the liquidation,
dissolution, winding up, insolvency, bankruptcy, or filing of any petition
therefor, appointment of a receiver, custodian or trustee, or any other similar
proceeding, by or of the other Party where such petition, appointment or similar
proceeding is not dismissed or vacated within [**] calendar days and where such
petition, appointment or similar proceeding is not a part of any bona fide
reorganization of a Party or its Affiliates. All rights and licenses granted
under or pursuant to this Agreement by a Party are, and shall otherwise be
deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code,
licenses of right to “intellectual property” as defined under Section 101 of the
U.S. Bankruptcy Code. The Parties agree that Regeneron, as licensee of such
rights under this Agreement, shall retain and may fully exercise all of its
rights and elections under the U.S. Bankruptcy Code or any other provisions of
Applicable Law outside the United States that provide similar protection for
“intellectual property.” The Parties further agree that, in the event of the
commencement of a bankruptcy proceeding by or against Collaborator under the
U.S. Bankruptcy Code or analogous provisions of Applicable Law outside the
United States, Regeneron shall be entitled to a complete duplicate of (or
complete access to, as appropriate) any Collaborator Intellectual Property and
all embodiments of such Collaborator Intellectual Property, which, if not
already in Regeneron’s possession, shall be promptly delivered to it (i) upon
any such commencement of a bankruptcy proceeding upon Regeneron’s written
request therefor, unless Collaborator elects to continue to perform all of its
obligations under this Agreement or (ii) if not delivered under clause (i)
above, following the rejection of this Agreement by or on behalf of Collaborator
upon written request therefor by Regeneron. Any agreements supplemental hereto
will be deemed to be “agreements supplementary to” this Agreement for purposes
of Section 365(n) of the Bankruptcy Code. Any payments (whether royalties or
otherwise) which have become due or relate to any Net Sales made prior to the
date of termination, shall remain due and owing following termination and become
immediately payable upon termination.

14.2.4    Election Not to Pay First Development Milestone. If Regeneron elects
not to pay the First Development Milestone pursuant to Section 8.2, then
Collaborator may terminate this Agreement upon [**] days’ prior written notice;
provided that, if Regeneron pays the First Development Milestone within such
[**] day notice period, then this Agreement shall not terminate. For clarity, in
the event Regeneron does not pay the First Development Milestone under the
circumstances described in Section 8.2, then such milestone shall be deemed to
not

 

43



--------------------------------------------------------------------------------

have been achieved and the payment associated with such milestone shall be
deemed to not have accrued, in each case, for all purposes under this Agreement
(including for purposes of the survival of ARTICLE 8 under Section 14.3.5).

14.3    Effect of Expiration or Termination. In addition to any rights or
obligations expressly provided in this Agreement to apply upon termination or
expiration of this Agreement, the provisions set forth in this Section 14.3
shall apply to any expiration or termination of this Agreement.

14.3.1    Accrued Rights and Obligations. Expiration or termination of this
Agreement for any reason shall not release either Party hereto from any
liability which, as of the effective date of such expiration or termination, had
already accrued to the other Party or which is attributable to a period prior to
such termination, nor preclude either Party from pursuing any rights and
remedies it may have hereunder or at law or in equity which accrued, or are
based upon any event occurring, prior to the effective date of such expiration
or termination.

14.3.2    Termination by Collaborator for Material Breach, Insolvency or
Election Not to Pay First Development Milestone; or by Regeneron for
Convenience. Upon termination of this Agreement (i) by Collaborator for material
breach pursuant to Section 14.2.2, bankruptcy or insolvency pursuant to Section
14.2.3 or Regeneron’s election not to pay the First Development Milestone
pursuant to Section 14.2.4 or (ii) by Regeneron for convenience pursuant to
Section 14.2.1:

(a)    all rights and licenses granted to either Party by the other Party
pursuant to this Agreement shall automatically and immediately terminate;

(b)    Collaborator shall return to Regeneron all Regeneron Material that is in
the possession of Collaborator;

(c)    Regeneron shall return to Collaborator all Collaborator Material that is
in the possession of Regeneron; and

(d)    except in the case of a termination by Regeneron for convenience pursuant
to Section 14.2.1 or by Collaborator for Regeneron’s election not to pay the
First Development Milestone pursuant to Section 14.2.4, any sublicense granted
by Regeneron under the Commercial License, if granted prior to such termination
in compliance with this Agreement, shall remain in full force and effect
pursuant to the terms thereof, notwithstanding such termination; provided that
the applicable Sublicensee is then in good standing and has not contributed to
the breach or other circumstance that led to the termination of this Agreement,
and all payments and other obligations due under any such sublicense to
Regeneron shall become immediately due to Collaborator instead of Regeneron;
further provided, however, that Collaborator shall have no obligation to perform
any activities under such sublicense that extend beyond Collaborator’s
obligations under this Agreement.

14.3.3    Termination by Regeneron for Material Breach or Insolvency. Upon
termination by Regeneron of this Agreement for material breach pursuant to
Section 14.2.2 or insolvency or bankruptcy pursuant to Section 14.2.3:

 

44



--------------------------------------------------------------------------------

(a)    all rights and licenses granted to Collaborator by Regeneron pursuant to
this Agreement shall automatically and immediately terminate; and

(b)    Collaborator shall return to Regeneron all Regeneron Material (other than
the Research Results) in the possession of Collaborator.

14.3.4    Return of Confidential Information. It is understood and agreed, that
each Party shall have a continuing right to use Confidential Information of the
other Party to the extent necessary to exercise any surviving rights, licenses
or obligations under this Agreement. Subject to the foregoing, following expiry
or any early termination of this Agreement, the Party that has Confidential
Information of the other Party shall destroy (at such other Party’s written
request) all such Confidential Information in its possession as of the effective
date of expiration or termination (with the exception of one copy of such
Confidential Information, which may be retained by the legal department of the
Party that received such Confidential Information to confirm compliance with the
non-use and non-disclosure provisions of this Agreement).

14.3.5    Survival. In addition to any provisions that specify survival or
non-survival in the event of expiration or termination of this Agreement, the
provisions of Sections 2.5, 2.7, 4.3 (to the extent Regeneron retains the
Commercial License or the perpetual license under Section 14.1(a) after such
expiration or termination), 5.2 (to the extent Regeneron retains the Commercial
License or the perpetual license under the second sentence of Section 14.1(a)
after such expiration or termination), 8.7, 9.1, 9.2(a), 9.2(d), 9.2(e), 9.2(f),
9.2(g), 9.2(h) (solely with respect to other surviving provisions in ARTICLE 9),
9.3 (solely with respect to Joint Patents), 9.4(e), 9.4(h), 12.4, 12.5, 13.1,
13.2, 13.4, 14.1(a) (the second sentence) and 14.3 and, ARTICLE 1, ARTICLE 8
(with respect to payments accrued prior to the expiration or termination of this
Agreement), ARTICLE 10 and ARTICLE 16, shall survive any termination or
expiration of this Agreement.

14.3.6    Additional Remedy of Regeneron for Material Breach by Collaborator. In
the event Regeneron has the right to terminate this Agreement for material
breach pursuant to Section 14.2.2, then, instead of termination and in addition
to any other rights and remedies of Regeneron in equity in respect of such
material breach, upon Regeneron’s election:

(a)    [**],

(b)    [**].

ARTICLE 15

FORCE MAJEURE

In this Agreement, “Force Majeure” means any act of God, strike, lock-out or
other material industrial/labor disputes (whether involving the workforce of the
Party so prevented or of any other Person), war, riot, civil commotion,
terrorist act, epidemic, quarantine, fire, flood, storm, natural disaster or
similar event which is beyond a Party’s reasonable control and prevents such
Party from performing its obligations under this Agreement. The Party affected
by the Force Majeure shall, within [**] days after the occurrence of a Force
Majeure event, give notice in writing to the other Party specifying the nature
and extent of the event of Force Majeure, its

 

45



--------------------------------------------------------------------------------

anticipated duration and any action being taken to avoid or minimize its
effect. Subject to providing such notice and to such Party’s other obligations
under this ARTICLE 15, the Party invoking a Force Majeure event shall not be
liable for delay in performance or for non-performance of its obligations under
this Agreement (other than any payment obligation), in whole or in part, nor
shall the other Party have the right to terminate this Agreement, except as
otherwise provided in this Agreement, where non-performance or delay in
performance has resulted from an event of Force Majeure. The suspension of
performance allowed hereunder shall be of no greater scope and no longer
duration than is reasonably required. The Party invoking a Force Majeure event
shall use commercially reasonable efforts, to (a) bring the Force Majeure event
to a close or (b) find a solution by which the Agreement may be performed
despite the continuation of the event of Force Majeure.

ARTICLE 16

MISCELLANEOUS

16.1    Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to the conflict of laws principles thereof that would require the
application of the law of any other jurisdiction. The Parties irrevocably and
unconditionally submit to the exclusive jurisdiction of the State of Delaware
and United States federal courts of competent jurisdiction located in
Wilmington, Delaware for the purposes of any action or proceeding arising out of
or in connection with this Agreement. Each of the Parties hereby irrevocably and
unconditionally agrees (a) to the extent such Party is not otherwise subject to
service of process in the State of Delaware, to appoint and maintain an agent in
the State of Delaware as such Party’s agent for acceptance of legal process, and
(b) that, to the fullest extent permitted by applicable law, service of process
may also be made on such Party by prepaid certified mail with a proof of mailing
receipt validated by post mail constituting evidence of valid service, and that
service made pursuant to clause (a) or (b) above shall, to the fullest extent
permitted by applicable law, have the same legal force and effect as if served
upon such Party personally within the State of Delaware. Each of the Parties
agrees (i) that this Agreement involves at least $100,000.00, and (ii) that this
Agreement has been entered into by the Parties in express reliance upon 6 Del.
C. § 2708.

16.2    Waiver. Waiver by a Party of a breach hereunder by the other Party shall
not be construed as a waiver of any subsequent breach of the same or any other
provision. No delay or omission by a Party in exercising or availing itself of
any right, power or privilege hereunder shall preclude the later exercise of any
such right, power or privilege by such Party. No waiver shall be effective
unless made in writing with specific reference to the relevant provision(s) of
this Agreement and signed by a duly authorized representative of the Party
granting the waiver.

16.3    Notices. All notices, instructions and other communications required or
permitted hereunder or in connection herewith

 

46



--------------------------------------------------------------------------------

shall be in writing, shall be sent to the address of the relevant Party set
forth below in this Section 16.3 and shall be (a) delivered personally, (b) sent
via a reputable nationwide overnight courier service or (c) sent by facsimile
transmission, with a confirmation copy to be sent by registered or certified
mail, return receipt requested, postage prepaid. Any such notice, instruction or
communication shall be deemed to have been delivered upon receipt if delivered
by hand, one (1) Business Day after it is sent via a reputable nationwide
overnight courier service or when transmitted with electronic confirmation of
receipt, if transmitted by facsimile (if such transmission is made during
regular business hours of the recipient on a Business Day; or otherwise, on the
next following such transmission). Either Party may change its address by giving
notice to the other Party in the manner provided above. This Section 16.3 is not
intended to govern the day-to-day business communications between the Parties in
performing their obligations under the terms of this Agreement.

(a)    If to Collaborator:

Ocular Therapeutix, Inc.

36 Crosby Drive, Suite 101

Bedford, Massachusetts 01730

Attention: CFO

Copy: General Counsel

With copy to:

Brian Johnson

WilmerHale

7 World Trade Center

250 Greenwich Street

New York, New York 10007

(b)    If to Regeneron:

Regeneron Pharmaceuticals, Inc.

777 Old Saw Mill River Road

Tarrytown, New York 10591

Attention: Senior Vice President, Strategy & Investor Relations

Copy: General Counsel

16.4    Entire Agreement. This Agreement contains the complete understanding of
the Parties with respect to the subject matter hereof and supersedes all prior
understandings and writings relating to the subject matter hereof and
thereof. For clarity, this Agreement supersedes the Prior Agreements.

 

47



--------------------------------------------------------------------------------

16.5    Amendments. No provision in this Agreement shall be supplemented,
deleted or amended except in a writing executed by an authorized representative
of each of Collaborator and Regeneron.

16.6    Interpretation. The captions to the several Articles and Sections of
this Agreement are included only for convenience of reference and shall not in
any way affect the construction of, or be taken into consideration in
interpreting, this Agreement. In this Agreement: (a) the word “including” shall
be deemed to be followed by the phrase “without limitation” or like expression;
(b) references to the singular shall include the plural and vice versa; (c)
references to masculine, feminine and neuter pronouns and expressions shall be
interchangeable; (d) the words “herein” or “hereunder” relate to this Agreement;
(e) the words “shall” and “will” have the same meaning; (f) references to a
particular statute or regulation include all rules and regulations thereunder
and any predecessor or successor statute, rules or regulation, in each case as
amended or otherwise modified from time to time; (g) references to a particular
person include such person’s successors and assigns to the extent not prohibited
by this Agreement; (h) unless otherwise specified, “$” is in reference to United
States dollars; and (i) the word “or” has the inclusive meaning represented by
the phrase “and/or”.

16.7    Construction. The Parties acknowledge and agree that: (a) each Party and
its counsel reviewed and negotiated the terms and provisions of this Agreement
and have contributed to its revision; (b) the rule of construction to the effect
that any ambiguities are resolved against the drafting Party will not be
employed in the interpretation of this Agreement; and (c) the terms and
provisions of this Agreement will be construed fairly as to each Party and not
in favor of or against either Party, regardless of which Party was generally
responsible for the preparation of this Agreement.

16.8    Severability. To the fullest extent permitted by Applicable Law, the
Parties waive any provision of law that would render any provision in this
Agreement invalid, illegal or unenforceable in any respect. If any provision of
this Agreement is held to be invalid, illegal or unenforceable, in any respect,
then such provision will be given no effect by the Parties and shall not form
part of this Agreement. To the fullest extent permitted by Applicable Law and if
the rights or obligations of any Party will not be materially and adversely
affected, all other provisions of this Agreement shall remain in full force and
effect, and the Parties shall use their best efforts to negotiate a provision in
replacement of the provision held invalid, illegal or unenforceable that is
consistent with Applicable Law and achieves, as nearly as possible, the original
intention of the Parties.

16.9    Assignment. Neither Party shall assign any of its rights and obligations
hereunder without the prior written consent of the other Party, except (a) to a
purchaser of all or substantially all of the assets or business of a Party to
which this Agreement relates, or to the successor resulting from any

 

48



--------------------------------------------------------------------------------

merger, acquisition, consolidation or similar transaction with such Party or (b)
to an Affiliate; provided, however, that (i) such assignment to an Affiliate
shall not relieve the assigning Party of any of its liability hereunder and,
(ii) in each case, the assigning Party shall provide the other Party with
written notice of such assignment. In the event of any assignment described in
subsection (a), no intellectual property rights of the acquiring Person shall be
included in the technology licensed to the other Party hereunder, unless such
intellectual property rights arise as a result of the performance of this
Agreement by or on behalf of such Person after such transaction becomes
effective. Any assignment or attempted assignment by either Party in violation
of the terms of this Section 16.9 shall be null and void.

16.10    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Parties hereto and their respective successors and
permitted assigns, and shall also inure to the benefit of each Party’s
Indemnitees.

16.11    Signatures. This Agreement may be executed in counterparts, each of
which shall be deemed an original but which together shall constitute one and
the same instrument. An executed signature page of this Agreement delivered by
facsimile transmission or by electronic mail in “portable document format”
(“.pdf”) shall be as effective as an original executed signature page.

16.12    Third Party Beneficiaries. None of the provisions of this Agreement
shall be for the benefit of or enforceable by any Third Party, including any
creditor of any Party hereto. No Third Party shall obtain any right under any
provision of this Agreement or shall by reason of any such provision make any
claim in respect of any debt, liability or obligation (or otherwise) against any
Party hereto. Notwithstanding the foregoing, Section 13.1 is intended to
benefit, in addition to the Parties, each Party’s Indemnitees as if they were
parties hereto, but this Agreement is enforceable only by the Parties.

16.13    Relationship of the Parties. Each Party shall bear its own costs
incurred in the performance of its obligations hereunder without charge or
expense to the other Party except as expressly provided in this
Agreement. Neither Collaborator nor Regeneron shall have any responsibility for
the hiring, termination or compensation of the other Party’s employees or for
any employee compensation or benefits of the other Party’s employees. No
employee or representative of a Party shall have any authority to bind or
obligate the other Party to this Agreement for any sum or in any manner
whatsoever, or to create or impose any contractual or other liability on the
other Party without said Party’s approval. For all purposes, and notwithstanding
any other provision of this Agreement to the contrary, Regeneron’s legal
relationship under this Agreement to Collaborator, and Collaborator’s legal
relationship under this Agreement to Regeneron, shall be that of an independent
contractor. Nothing in this Agreement shall be construed to establish a
relationship of partners or joint ventures between the Parties or any of their
respective Affiliates.

 

49



--------------------------------------------------------------------------------

16.14    Injunctive or Other Equity Relief. Nothing contained in this Agreement
shall deny any Party the right to seek injunctive or other equitable relief from
a court of competent jurisdiction in the context of a bona fide emergency or
prospective irreparable harm.

16.15    Non-Exclusive Remedies. The rights and remedies provided herein are
cumulative and do not exclude any other right or remedy provided by Applicable
Law or otherwise available except as and to the extent expressly set forth
herein.

[Signature page follows – the rest of this page intentionally left blank.]

 

50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Collaborator and Regeneron have executed this Agreement by
their respective officers hereunto duly authorized, as of the Effective Date.

 

Ocular Therapeutix, Inc. By:   /s/ Amarpreet S. Sawhney Name:   Amarpreet S.
Sawhney Title:   Chairman, President & CEO

 

Regeneron Pharmaceuticals, Inc. By:   /s/ Michael Aberman Name:   Michael
Aberman Title:   SVP, Strategy & IR



--------------------------------------------------------------------------------

Collaborator Patents Appendix

 

Ref No.

  

Title

  

Serial No.

(Filing Date)

  

Pat. No.

(Issue Date)

[**]

  

[**]

  

[**]

  

[**]

Confidential Materials omitted and filed separately with the Securities and
Exchange

Commission. A total of six pages were omitted. [**]



--------------------------------------------------------------------------------

Collaboration Plan Appendix

In vitro Evaluation Activities:

[**] Program for Sustained Release of

VEGF Trap from PEG Hydrogel System

Summary

Regeneron Pharmaceuticals, Inc. and Ocular Therapeutix will work collaboratively
to develop a long-acting formulation of VEGF Trap for intraocular
delivery. [**].

Goal:

The goal of [**] is to [**].

Project outline:

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of one page was omitted. [**]

[**] Activities

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of two pages were omitted. [**]

Milestones

[**]

Deliverables

Regeneron

[**]

Ocular Therapeutix

[**]

Total Projected Duration: [**].

Note: [**].



--------------------------------------------------------------------------------

Activity #1 :

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of one page was omitted. [**]

Section 1 Milestones/Deliverables:

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of one page was omitted. [**]

Section 2 Milestones/Deliverables:

[**]

Section 3 Milestones/Deliverables:

[**]



--------------------------------------------------------------------------------

Collaboration Plan

IND-Enabling Toxicology Study

Study Design:

[**]

Study Analyses:

[**]

Collaboration Plan

IND- Enabling PK Study

Study Design & Analyses:

[**]

Collaboration Plan

Expanded Toxicology/ PK Study Options

[**]

Collaboration Plan

[**] Clinical Trial

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of one page was omitted. [**]



--------------------------------------------------------------------------------

Enrollment assumptions:

[**]

Collaboration Plan Budget

 

Activity

   Total Cost

[**]

   [**]

[**]

   [**]

[**]

   [**]   

 

[**]

   [**]

[**]

   [**]

[**]

   [**]

[**]

   [**]

[**]

   [**]   

 

[**]

   [**]   

 

[**]

   [**]

[**]

   [**]

[**]

   [**]   

 

[**]

   [**]

[**]

   [**]

[**]

   [**]   

 

[**]

   [**]   

 

[**]

   [**]

[**]

   [**]

[**]

   [**]

[**]

   [**]   

 

[**]

   [**]

[**]

   [**]

[**]

   [**]

[**]

   [**]

[**]

   [**]   

 

[**]

   [**]   

 

[**]

   [**]   

 

[**]

   [**]   

 



--------------------------------------------------------------------------------

8-K Exhibit

[Please See Attached]

Incorporated by reference to the Current Report on Form 8-K filed by Ocular
Therapeutix, Inc. with the Securities and Exchange Commission on October 13,
2016



--------------------------------------------------------------------------------

Royalty Calculation Appendix

[Please See Attached]



--------------------------------------------------------------------------------

    Sales by Tier    Royalty by Tier        Tier 1 <=Tier 2 <=Tier 3 <=Tier 4 >
   Tier 1    Tier 2    Tier 3    Tier 4   

 

Quarter

  

Country

  

Net Sales

  

Exchange
Rate
(USD)
(1)

  

US Dollar
Equivalent
($Million)

  

% of
USD
Sales

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

Gross
Royalty

  

Royalty
Adjustment
as per §8.4
(2)

  

Royalty
Less
Adjustment

1   

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

           

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

     

 

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

Quarter

                                                                               
2   

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

           

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

     

 

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

     

[**]

                 

[**]

           

[**]

  

[**]

  

[**]

        

 

                             

[**]

     

[**]

                 

[**]

           

[**]

      [**]

Quarter

                                                                               
3   

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

           

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

     

 

  

[**]

  

[**]

     

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

      [**]   

[**]

  

[**]

   [**]                   [**]             [**]       [**]         

 

                             

[**]

  

[**]

   [**]                   [**]    [**]       [**]



--------------------------------------------------------------------------------

Quarter

                                                                               
4    [**]   

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

           

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

     

 

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

  

[**]

      [**]   

[**]

  

[**]

  

[**]

                  [**]    [**]      

[**]

        

 

                             

[**]

  

[**]

   [**]                   [**]    [**]      

[**]

Notes:

(1) Quarterly Exchange rates as obtained in accordance with Section 8.8.

(2) For the Purposes of this illustration, this assumes that [**]



--------------------------------------------------------------------------------

Upstream Agreement Appendix

Amended and Restated License Agreement between Incept LLC and Ocular
Therapeutix, Inc., formerly Ocular, Inc., dated January 27, 2012.



--------------------------------------------------------------------------------

Initial Press Release Appendix

[Please See Attached]



--------------------------------------------------------------------------------

Ocular Therapeutix™ and Regeneron Enter Into Strategic Collaboration to Develop

Sustained Release Formulation of Aflibercept for the Treatment of Wet AMD and
Other Serious Retinal Diseases

Sustained Release Formulation Has Potential to Significantly Advance Current
Standard of Care

by Reducing Injection Frequency in the Treatment of Wet AMD

Ocular Therapeutix Eligible to Receive up to $305 Million in Milestone Payments
in Addition to

Royalties on Potential Future Net Sales

Company to host conference call today at 8:30am Eastern Time

BEDFORD, Mass, October X, 2016 – Ocular Therapeutix, Inc. (NASDAQ: OCUL), a
biopharmaceutical company focused on the development and commercialization of
innovative therapies for diseases and conditions of the eye, today announced
that it has entered into a strategic collaboration, option and license agreement
with Regeneron Pharmaceuticals, Inc. (NASDAQ: REGN). Ocular and Regeneron will
collaborate on the development of a sustained release formulation of the
vascular endothelial growth factor (VEGF) trap aflibercept for the treatment of
wet age-related macular degeneration (wet AMD) and other serious retinal
diseases. This formulation is currently in preclinical development. Regeneron’s
aflibercept is currently approved by the U.S. Food and Drug Administration for
certain indications under the brand name EYLEA®.

Ocular Therapeutix is currently developing proprietary sustained-release
hydrogel-based drug delivery depots for intravitreal injection that can be
formulated with both small and large molecule pharmaceuticals, such as tyrosine
kinase inhibitors (TKIs) and protein-based anti-VEGFs, respectively, with the
goal of delivering sustained and therapeutic levels of drugs to targeted ocular
tissues.

Under the terms of the agreement, Ocular Therapeutix and Regeneron will aim to
develop a sustained release formulation of aflibercept that is suitable for
advancement into clinical development. Regeneron has the option to obtain an
exclusive license to use Ocular Therapeutix’s hydrogel-based technology for the
development and commercialization of a sustained release formulation of
aflibercept and other biologies targeting VEGF for ophthalmic
indications. Ocular Therapeutix will retain all rights to develop its
sustained-release hydrogel-based drug delivery platform with all other non-VEGF
targeting compounds as well as with small molecule pharmaceuticals, including
TKIs, for other retinal diseases.

Upon exercising of the option, Ocular Therapeutix would receive a payment of $10
million from Regeneron and Ocular Therapeutix would be responsible for funding
development through Phase 1. Regeneron would be responsible for any subsequent
development and commercialization costs. Ocular Therapeutix would be eligible to
receive up to $305 million in milestone payments from Regeneron for a sustained
release version of aflibercept containing Ocular Therapeutix’s sustained release
hydrogel depot, comprised of up to $155 million in development and regulatory
milestone payments and up to $150 million in commercial milestone payments. In
addition, Ocular Therapeutix is eligible to receive tiered high single-digit to
low-to-mid teen-digit royalties on potential future net sales.



--------------------------------------------------------------------------------

“We have made considerable progress in developing our protein drug delivery
platform at Ocular Therapeutix, so it is good to see an industry leader such as
Regeneron recognizing the potential of this technology,” said Amar Sawhney,
Ph.D., President, Chief Executive Officer and Chairman of Ocular
Therapeutix. “We are excited to partner with Regeneron to develop a potential
first-in-class sustained release protein-based anti-VEGF hydrogel injection for
wet AMD, DME, RVO, and other serious retinal diseases. This sustained release
formulation could have the potential to significantly reduce dosing frequency
and subsequently reduce doctor visits, thus reducing the burden of care for
patients, caregivers and physicians, and may decrease the likelihood of certain
side effects associated with frequent intravitreal injections.”

About Wet AMD and Other VEGF-Associated Retinal Diseases

Wet age-related macular degeneration (wet AMD) is characterized by loss of
vision caused by degeneration of the central portion of the retina. Abnormal
growth of blood vessels below the retina, and the leakage of fluid and protein
from the vessels, causes retinal degeneration and can lead to severe and rapid
loss of vision. Wet AMD is the leading cause of blindness in individuals aged 50
years or older.

Retinal vein occlusion (RVO) is a sight-threatening disorder resulting from the
blockage of one of the veins carrying blood out of the retina. In RVO, the
blockage of a retinal vein can lead to poor blood circulation, low oxygen and
sometimes inflammation in the eye. A blocked vein will leak its contents of
blood and fluid. Bleeding within the retina and swelling from the fluid can
result in macular edema.

Diabetic macular edema (DME) is a complication of diabetes caused by fluid
accumulation in the macula, or central portion of the eye. When the macula
begins to fill with fluid, the ability of those cells to sense light is
impaired, causing blurred vision that can be severe. Diabetic macular edema
affects up to 30% of people who have had diabetes for 20 years or more, and if
untreated, 20 to 30% of people who have it will experience moderate visual loss.

The global market for anti-VEGF drugs is over $7.5 billion.

Conference Call & Webcast Information

Members of the Ocular Therapeutix management team will host a live conference
call and webcast today at 8:30 am Eastern Time to discuss the collaboration with
Regeneron as well as other recent progress made in the Company’s back of the eye
programs.

The live webcast can be accessed by visiting the investor section of the
Company’s website at investors.ocutx.com. Please connect at least 15 minutes
prior to the live webcast to ensure adequate time for any software download that
may be needed to access the webcast. Alternatively, please call 844-464-3934
(U.S.) or 765-507-2620 (International) to listen to the conference call. The
conference ID number for the live call will be XXXXXXX. An archive of the
webcast will be available until October 26, 2016 on the company’s website.



--------------------------------------------------------------------------------

About Ocular Therapeutix, Inc.

Ocular Therapeutix, Inc. (NASDAQ: OCUL) is a biopharmaceutical company focused
on the development and commercialization of innovative therapies for diseases
and conditions of the eye using its proprietary hydrogel platform
technology. Ocular Therapeutix has submitted an NDA for post-surgical pain for
its lead product candidate, DEXTENZA™ (dexamethasone insert, extended release),
which is in Phase 3 clinical development for post-surgical ocular inflammation
and pain and allergic conjunctivitis, and in Phase 2 clinical development for
dry eye disease. OTX-TP (sustained release travoprost) is in Phase 3 clinical
development for glaucoma and ocular hypertension. Ocular Therapeutix is also
evaluating sustained-release injectable drug depots for back-of-the-eye
diseases. Ocular Therapeutix’s first product, ReSure® Sealant, is FDA-approved
to seal corneal incisions following cataract surgery. For additional information
about the Company, please visit www.ocutx.com.

Ocular Therapeutix Forward-Looking Statements

Any statements in this press release about future expectations, plans and
prospects for the Company, including statements about the potential benefits and
future operation of the collaboration with Regeneron, including any potential
future payments thereunder, the ongoing development of the Company’s sustained
release hydrogel depot technology, the development and regulatory status of the
Company’s other product candidates, such as the Company’s expectations and plans
regarding regulatory submissions for and the timing and conduct of clinical
trials of DEXTENZA™ for post-surgical ocular inflammation and pain, including
our expectations regarding the NDA filed with the FDA, DEXTENZA for the
treatment of allergic conjunctivitis, DEXTENZA for dry eye disease and OTX-TP
for the treatment of glaucoma and ocular hypertension, the potential utility of
any of the Company’s product candidates, potential commercialization of the
Company’s product candidates, the sufficiency of the Company’s cash resources
and other statements containing the words “anticipate,” “believe,” “estimate,”
“expect,” “intend”, “goal,” “may”, “might,” “plan,” “predict,” “project,”
“target,” “potential,” “will,” “would,” “could,” “should,” “continue,” and
similar expressions, constitute forward-looking statements within the meaning of
The Private Securities Litigation Reform Act of 1995. Actual results may differ
materially from those indicated by such forward-looking statements as a result
of various important factors. Such forward-looking statements involve
substantial risks and uncertainties that could cause the Company’s clinical
development programs, future results, performance or achievements to differ
significantly from those expressed or implied by the forward-looking
statements. Such risks and uncertainties include, among others, those related to
the timing and costs involved in commercializing ReSure® Sealant or any
product candidate that receives regulatory approval, the initiation and conduct
of clinical trials, availability of data from clinical trials and expectations
for regulatory submissions and approvals, the Company’s scientific approach and
general development progress, the availability or commercial potential of the
Company’s product candidates, the sufficiency of cash resources and need for
additional financing or other actions and other factors discussed in the “Risk
Factors” section contained in the Company’s quarterly and annual reports on file
with the Securities and Exchange Commission. In addition, the forward-looking
statements included in this press release represent the Company’s views as of
the date of this release. The Company anticipates that subsequent events and
developments will cause the Company’s views to change. However, while the
Company may elect to update these forward-looking statements at some point in
the future, the



--------------------------------------------------------------------------------

Company specifically disclaims any obligation to do so. These forward-looking
statements should not be relied upon as representing the Company’s views as of
any date subsequent to the date of this release.

Ocular Therapeutix Contacts:

Investors

Ocular Therapeutix, Inc.

Brad Smith

Chief Financial Officer

bsmith@ocutx.com

or

Burns McClellan on behalf of Ocular Therapeutix

Steve Klass, 212-213-0006

sklass@burnsmc.com

or

Media

Ocular Therapeutix, Inc.

Scott Corning

Vice President of Sales and Marketing

scorning@ocutx.com



--------------------------------------------------------------------------------

Incept Agreement Appendix

[**]